Exhibit 10.23

 

LOGO [g148563g31t29.jpg]   

 

Loan Number: 1003587

 

 

 

LOAN AGREEMENT

Dated as of December 15, 2010

by and among

CHSP SAN FRANCISCO LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   Definitions    1   Section 1.1   Definitions    1   Section 1.2    
GAAP; General References; Pacific Time    18 ARTICLE II   Credit Facility    18
  Section 2.1     Loan    18   Section 2.2     Rates and Payment of Interest on
Loans    19   Section 2.3     Assumptions Regarding Funding by Lenders    20  
Section 2.4     Repayment of Loans    20   Section 2.5     Prepayments    20  
Section 2.6     Late Charges    21   Section 2.7     Continuation    21  
Section 2.8     Conversion    22   Section 2.9     Notes    22   Section 2.10  
  Extension of Maturity Date    22   Section 2.11     Funds Transfer
Disbursements    23 ARTICLE III   Payments, Fees and Other General Provisions   
24   Section 3.1     Payments    24   Section 3.2     Pro Rata Treatment    25  
Section 3.3     Sharing of Payments, Etc    25   Section 3.4     Several
Obligations    26   Section 3.5     Fees    26   Section 3.6     Computations   
26   Section 3.7     Usury    26   Section 3.8     Statements of Account    26  
Section 3.9     Defaulting Lenders    26   Section 3.10     Taxes; Foreign
Lenders    28   Section 3.11     Lender Failure to Make Payment    29 ARTICLE IV
  INTENTIONALLY OMITTED    29 ARTICLE V   Yield Protection, Etc    29   Section
5.1     Additional Costs; Capital Adequacy    29   Section 5.2     Suspension of
LIBOR Loans    31   Section 5.3     Illegality    31   Section 5.4    
Compensation    32   Section 5.5     Treatment of Affected Loans    32   Section
5.6     Change of Lending Office    33   Section 5.7     Assumptions Concerning
Funding of LIBOR Loans    33

 

- i -



--------------------------------------------------------------------------------

ARTICLE VI   Conditions Precedent    33   Section 6.1   Initial Conditions
Precedent    33   Section 6.2   Conditions Precedent to All Loans    35  
Section 6.3   Conditions as Covenants    35 ARTICLE VII   Representations and
Warranties    36   Section 7.1   Representations and Warranties    36   Section
7.2   Survival of Representations and Warranties, Etc    40 ARTICLE VIII    
Affirmative Covenants    41   Section 8.1   Preservation of Existence and
Similar Matters    41   Section 8.2   Compliance with Applicable Law    41  
Section 8.3   Maintenance of Property    41   Section 8.4   Conduct of Business
   41   Section 8.5   Insurance    41   Section 8.6   Payment of Taxes and
Claims    42   Section 8.7   Books and Records; Inspections    42   Section 8.8
  Use of Proceeds    43   Section 8.9   Environmental Matters    43   Section
8.10   Further Assurances    43   Section 8.11   Initial Budgets    43   Section
8.12   Intentionally Omitted    43   Section 8.13   Enforcement of Obligations
under Purchase Agreement    43   Section 8.14   Operation of the Property    43
  Section 8.15   Completion of Renovations    44   Section 8.16   Mechanics
Liens    44   Section 8.17   Proceedings    45   Section 8.18   Correction of
Defects    45   Section 8.19   Personal Property    45   Section 8.20   FF&E
Reserve Accounts    45 ARTICLE IX   Information    46   Section 9.1   Monthly
Reporting    46   Section 9.2   DSCR Certificate    46   Section 9.3   Other   
46   Section 9.4   Electronic Delivery of Certain Information    47   Section
9.5   Public/Private Information    47   Section 9.6   USA Patriot Act Notice;
Compliance    47 ARTICLE X   Negative Covenants    48   Section 10.1   Negative
Pledge    48

 

- ii -



--------------------------------------------------------------------------------

  Section 10.2   Restrictions on Intercompany Transfers    48   Section 10.3  
Merger, Consolidation, Sales of Assets and Other Arrangements    48   Section
10.4   Plans    48   Section 10.5   Fiscal Year    48   Section 10.6  
Modifications of Organizational Documents    48   Section 10.7   Material
Contracts    48   Section 10.8   Indebtedness    48   Section 10.9  
Transactions with Affiliates    49   Section 10.10   Environmental Matters    49
  Section 10.11   Derivatives Contracts    49   Section 10.12   No Sale or
Encumbrance    50 ARTICLE XI   Default    50   Section 11.1   Events of Default
   50   Section 11.2   Remedies Upon Event of Default    53   Section 11.3  
Intentionally Omitted    54   Section 11.4   Marshaling; Payments Set Aside   
54   Section 11.5   Allocation of Proceeds    54   Section 11.6   Intentionally
Omitted    54   Section 11.7   Rescission of Acceleration by Requisite Lenders
   55   Section 11.8   Performance by Administrative Agent    55   Section 11.9
  Rights Cumulative    55 ARTICLE XII   The Administrative Agent    55   Section
12.1   Appointment and Authorization    55   Section 12.2   Wells Fargo as
Lender    56   Section 12.3   Collateral Matters; Protective Advances    56  
Section 12.4   Post Foreclosure Plans    57   Section 12.5   Approvals of
Lenders    58   Section 12.6   Notice of Events of Default    58   Section 12.7
  Administrative Agent’s Reliance    58   Section 12.8   Indemnification of
Administrative Agent    59   Section 12.9   Lender Credit Decision, Etc    59  
Section 12.10   Successor Administrative Agent    60 ARTICLE XIII  
Miscellaneous    61   Section 13.1   Notices    61   Section 13.2   Expenses   
62   Section 13.3   Stamp, Intangible and Recording Taxes    62   Section 13.4  
Setoff    62

 

- iii -



--------------------------------------------------------------------------------

  Section 13.5   Litigation; Jurisdiction; Other Matters; Waivers    63  
Section 13.6   Successors and Assigns    64   Section 13.7   Amendments and
Waivers    65   Section 13.8   Nonliability of Administrative Agent and Lenders
   66   Section 13.9   Confidentiality    66   Section 13.10   Indemnification
   67   Section 13.11   Termination; Survival    69   Section 13.12  
Severability of Provisions    69   Section 13.13   GOVERNING LAW    69   Section
13.14   Counterparts    69   Section 13.15   Obligations with Respect to Loan
Parties    69   Section 13.16   Intentionally Omitted    69   Section 13.17  
Limitation of Liability    69   Section 13.18   Entire Agreement    69   Section
13.19   Construction    70   Section 13.20   Headings    70

 

SCHEDULE I      Commitments    SCHEDULE 7.1.(b)      Ownership Structure   
SCHEDULE 7.1.(f)      Properties    SCHEDULE 7.1.(g)      Indebtedness and
Guaranties    SCHEDULE 7.1.(h)      Material Contracts    SCHEDULE 7.1.(i)     
Litigation    SCHEDULE 7.1.(s)      Affiliate Transactions    SCHEDULE 13.1     
Notices    EXHIBIT A      Form of Assignment and Assumption Agreement    A-1
EXHIBIT B      Form of DSCR Certificate    B-1 EXHIBIT C      Form of Note   
C-1 EXHIBIT D      Intentionally Omitted    D-1 EXHIBIT E      Form of Notice of
Continuation    E-1 EXHIBIT F      Form of Notice of Conversion    F-1 EXHIBIT G
     Form of Transfer Authorizer Designation Form   

 

- iv -



--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of
December 15, 2010, by and among CHSP SAN FRANCISCO LLC, a Delaware limited
liability company (the “Borrower”), each of the financial institutions initially
a signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for itself and the Lenders (the “Administrative
Agent”).

WHEREAS, the Borrower has requested a loan from the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders have agreed to make a loan
to the Borrower, in the principal amount of up to $71,500,000, subject to the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Account” shall have the meaning ascribed to such term in the Uniform Commercial
Code.

“Additional Costs” has the meaning given that term in Section 5.1(b).

“Adjusted NOI” means, as determined for the applicable twelve-month period, the
Net Operating Income of the Property, subject to the following adjustments:

 

  (a)

management fees shall equal the greater of (i) three percent (3%) of Gross
Operating Revenues or (ii) the actual management fees paid under the applicable
Management Agreement;

 

  (b)

reserves for FF&E and capital items shall equal the greater of (i) four percent
(4%) of Gross Operating Revenues or (ii) the amount of reserves required under
the Management Agreement or Franchise Agreement; and

 

  (c)

franchise fees shall equal the greater of (i) four percent (4%) of Gross
Operating Revenues or (ii) the actual franchise fees payable under the
applicable Franchise Agreement.

For purposes of determining Adjusted NOI for the first twelve months after the
Agreement Date, Net Operating Income during any portion of such period that
occurred prior to the acquisition of the Property by Borrower (adjusted as
provided above), shall be based on the operating statements received from the
prior owner or operator (subject to the reasonable approval of Administrative
Agent.

“Administrative Agent” means Wells Fargo Bank, National Association or any
successor Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to any Person, (a) any Person which is directly
or indirectly controlled by, controls or is under common control with such
Person, (b) any other Person who is an officer, director, trustee or employee
of, or partner in, such Person or any Person referred to in the preceding clause
(a), (c) any other Person who is a member of the immediate family of such Person
or of any Person referred to in the preceding clauses (a) and (b), and (d) any
other Person that is a trust solely

 

- 1 -



--------------------------------------------------------------------------------

for the benefit of one or more Persons referred to in clause (c) and of which
such Person is sole trustee; provided, however, in no event shall the
Administrative Agent or any Lender or any of their respective Affiliates be an
Affiliate of Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all constitutions, statutes, rules, regulations and
orders of any Governmental Authority, including all orders and decrees of all
courts, tribunals and arbitrators applicable to a Loan Party, the Property, the
Administrative Agent or any Lender, as the context requires.

“Applicable Margin” means three and three-quarters percent (3.75%).

“Appraisal” means an M.A.I. appraisal of the Property commissioned by and
addressed to the Administrative Agent (acceptable to the Administrative Agent as
to form and substance), prepared by a qualified, independent appraiser
acceptable to the Administrative Agent, having at least the minimum
qualifications required under Applicable Law governing the Administrative Agent
and the Lenders, including without limitation, FIRREA, and determining both the
“as is” market value of the Property as between a willing buyer and a willing
seller and the “stabilized value” of the Property.

“Appraised Value” means the “as is” market value of the Property as reflected in
the most recent Appraisal as the same may have been reasonably adjusted (but not
increased) by the Administrative Agent based upon its internal review of such
Appraisal which is based on criteria and factors then generally used and
considered by the Administrative Agent in determining the value of similar real
estate properties, which review shall be conducted prior to acceptance of such
Appraisal by the Administrative Agent.

“Approved Operating Budget” has the meaning given that term in Section 9.3(b).

“Approved Capital Budget” has the meaning given that term in Section 9.3(b).

“Approved Marketing Plan” has the meaning given that term in Section 9.3(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignee” has the meaning given that term in Section 13.6(c).

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Administrative Agent, substantially in the form of
Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (under the Bankruptcy Code or
otherwise), or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets

 

- 2 -



--------------------------------------------------------------------------------

or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Book Value” means, with respect to any asset, the book value of such asset as
determined in accordance with GAAP.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s permitted assigns.

“Borrower’s Agents” means James Francis, Douglas Vicari, Graham Wootten and any
other individuals designated by Borrower in writing to Administrative Agent.

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.

“Chattel Paper” shall have the meaning ascribed to such term in the Uniform
Commercial Code.

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document to which it is a party, and includes, without limitation,
the “Subject Property” under and as defined in the Security Deed, the Management
Agreement and all other property subject to a Lien created by a Security
Document.

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1 in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount” (as the
same may be assigned in accordance with this Agreement) in each case as the same
may be reduced from time to time pursuant to the terms of this Agreement.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

 

- 3 -



--------------------------------------------------------------------------------

“Contracts” means all contracts, agreements and warranties relating to or
governing the use, occupancy, operation, management, hotel group, name or chain
affiliation and/or guest reservation, repair and service of the Property, and
all leases, occupancy agreements, concession agreements, and commitments to
provide rooms or facilities in the future, including all amendments,
modifications and supplements to any of the foregoing.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the Continuation of a LIBOR Loan.

“Credit Party” means the Administrative Agent or any other Lender.

“Debt Service Coverage Ratio” means the ratio of (a) Adjusted NOI for the most
recent twelve-month period for which information is available (provided, the
Borrower’s failure to timely deliver financial information as required herein
shall not render such information unavailable) to (b) Pro Forma Debt Service
calculated as of the date of determination.

“Default” means any event that, with the giving of notice, the lapse of time, or
both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or

 

- 4 -



--------------------------------------------------------------------------------

measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, and (b) any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any thereof).

“Dollars” or “$” means the lawful currency of the United States of America.

“DSCR Certificate” means a report in substantially the form of Exhibit B,
certified by a senior officer of the Borrower, setting forth the calculations
required to establish compliance with the Minimum DSCR Hurdle as of a specified
date, all in form and detail satisfactory to the Administrative Agent.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equipment” shall have the meaning ascribed to such term in the Uniform
Commercial Code.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

- 5 -



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, any Subsidiary of Guarantors and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
Subsidiary of Guarantors, are treated as a single employer under Section 414 of
the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of December 15, 2010, by and
between the Borrower and the Administrative Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on the Property or used in
connection with the use, occupancy, operation and maintenance of all or any part
of the Property, other than stocks of food and other supplies held for
consumption in normal operation but including, without limitation, appliances,
machinery, equipment, signs, artwork, office furnishings and equipment, guest
room furnishings, and specialized equipment for kitchens, laundries, bars,
restaurants, public rooms, health and recreational facilities, dishware, all
partitions, screens, awnings, shades, blinds, floor coverings, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; reservation system computer and related
equipment; all equipment, manual, mechanical or motorized, for the construction,
maintenance, repair and cleaning of parking areas, walks, underground ways,
truck ways, driveways, common areas, roadways, highways and streets; and the
vehicles; and as, further described in the Security Deed for the Property and
UCC filings.

“FF&E Reserve” has the meaning given that term in Section 8.20.

“FF&E Reserve Account” means Borrower’s account No. 4122115561 at Wells Fargo
Bank, denominated “CHSP San Francisco LLC, Pledgor, Wells Fargo Bank, N.A., as
Pledgee of - FF&E Reserve Account.”

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

“First Extended Maturity Date” means December 15, 2012.

“First Option to Extend” has the meaning given that term in Section 2.10.

“Fourth Extended Maturity Date” means December 15, 2015.

“Fourth Option to Extend” has the meaning given that term in Section 2.10.

 

- 6 -



--------------------------------------------------------------------------------

“Franchise Agreement” means the Conversion License Agreement, dated April 25,
2006, executed by Franchisor, as “Licensor”, and HEI San Francisco LLC, a
Delaware limited liability company (“HEI”), as “Licensee”, as amended by First
Amendment to License Agreement between Franchisor and HEI dated November 1,
2007, together with the Starwood Technology and Reservations Services Agreement
dated April 25, 2006 executed by Franchisor and HEI, as such documents are
assigned from HEI to the Operating Lessee pursuant to that certain Assignment
and Assumption Agreement and Second Amendment dated December 15, 2010.

“Franchisor” means Starwood (M) International, Inc., a Delaware corporation.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

“General Intangibles” shall have the meaning ascribed to such term in the
Uniform Commercial Code.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Gross Operating Revenues” means, for any period of time, without duplication,
all income and proceeds of sales of every kind (whether in cash or on credit and
computed on an accrual basis) received by Borrower, Operating Lessee or Manager
for the use, occupancy or enjoyment of the Property or the sale of any goods,
services or other items sold on or provided from the Property in the ordinary
course of operation of the Property, including, without limitation, all income
received from tenants, transient guests, lessees (other than communications
equipment lessees or service providers), licensees and concessionaires and other
services to guests at the Property, and the proceeds from business interruption
insurance, but excluding the following: (i) any excise, sales or use taxes or
similar government charges collected directly from patrons or guests, or as a
part of the sales price of any goods, services or displays, such as gross
receipts, admission, cabaret or similar or equivalent taxes; (ii) receipts from
condemnation awards or sales in lieu of or under threat of condemnation;
(iii) proceeds of insurance (other than business interruption insurance);
(iv) other allowances and deductions as provided by the Uniform System in
determining the sum contemplated by this definition, by whatever name, it may be
called; (v) proceeds of sales, whether dispositions of capital assets, FF&E or
Equipment (other than sales of Inventory in the ordinary course of business);
(vi) gross receipts received by tenants, lessees (other than the Operating
Lessee), licensees or concessionaires of the Property; (vii) consideration
received at the Property for hotel accommodations, goods and services to be
provided at other hotels although arranged by, for or on behalf of, and paid
over to, Manager; (viii) tips, service charges and gratuities collected for the
benefit of employees; (ix) proceeds of any financing; (x) working capital
provided by the Borrower or the Operating Lessee; (xii) amounts collected from
guests or patrons of the Property on behalf of Property tenants and other third
parties; (xii) the value of any goods or services in excess of actual amounts
paid (in cash or services) provided by the Manager on a complimentary or
discounted basis; and (xiii) other income or proceeds resulting other than from
the use or occupancy of

 

- 7 -



--------------------------------------------------------------------------------

the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business. Gross Operating Revenues shall be reduced by credits or
refunds to guests at the Property.

“Guarantor” or “Guarantors” means, individually or collectively, Chesapeake
Lodging Trust, a Maryland real estate investment trust, and Chesapeake Lodging,
L.P., a Delaware limited partnership.

“Guarantor Credit Agreement” means that certain Credit Loan Agreement dated
July 30, 2010 by and among Chesapeake Lodging, L.P., as Borrower, the lenders
thereto and Wells Fargo Bank, National Association, as administrative agent, as
amended, restated or otherwise modified from time to time.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Partial Payment and Limited Guaranty.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials; (d) asbestos in any form; and (e) toxic mold.

“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement of even date herewith executed by the Borrower and the
Guarantor in favor of the Administrative Agent for its benefit and the benefit
of the Lenders, as the same may be supplemented, amended or modified from time
to time.

“Indebtedness” means, with respect to the Borrower and the Operating Lessee, at
the time of computation thereof, all of the following (without duplication):
(a) all obligations of such Person in respect of money borrowed; (b) all
obligations of such Person (other than (x) trade payables incurred in the
ordinary course of business and not more than sixty (60) days past due and
(y) equipment leases entered into in the ordinary course of business), whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property; (c) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(d) net obligations under any Derivative Contract (which shall be deemed to have
an amount equal to the Derivatives Termination Value thereof at such time but in
no event shall be less than zero); and (e) all Indebtedness of other Persons
which

 

- 8 -



--------------------------------------------------------------------------------

(i) such Person has Guaranteed or is otherwise recourse to such Person or
(ii) is secured by a Lien on any property of such Person.

“Initial Disbursement” has the meaning given that term in Section 2.1(a).

“Intellectual Property” has the meaning given that term in Section 7.1(t).

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” shall have the meaning ascribed to such term in the Uniform
Commercial Code, and including within the term items which would be entered on a
balance sheet under the line items for “Inventories” or “China, glassware,
silver, linen and uniforms” under the Uniform Systems of Accounts.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders, at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders.”

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent (.01%),
obtained by dividing (i) the rate of interest, rounded upward to the nearest
whole multiple of one-sixteenth of one percent (0.0625%), referred to as the BBA
(British Bankers’ Association) LIBOR rate as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized

 

- 9 -



--------------------------------------------------------------------------------

information vendor for the purpose of displaying such rate for deposits in U.S.
Dollars at approximately 9:00 a.m. Pacific time, two (2) Business Days prior to
the date of commencement of such Interest Period for purposes of calculating
effective rates of interest for loans or obligations making reference thereto,
for an amount approximately equal to the applicable LIBOR Loan and for a period
of time approximately equal to such Interest Period by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America), provided, however, that in no event shall LIBOR be
less than two percent (2%). Any change in such stated maximum rate shall result
in a change in LIBOR on the date on which such change in such stated maximum
rate becomes effective.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time for such day
(or if such day is not a Business Day, the immediately preceding Business Day),
provided, however, that in no event shall the LIBOR Market Index Rate be less
than two percent (2%). The LIBOR Market Index Rate shall be determined on a
daily basis.

“Licenses” means all certifications, permits, licenses and approvals, including
certificates of completion, certificates of occupancy, and food and beverage and
liquor licenses, required for the legal use, occupancy and operation the
Property.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction (other than a financing statement filed by a
“true” lessor pursuant to Section 9408 (or a successor section) of the UCC); and
(d) any agreement by such Person to grant, give or otherwise convey any of the
foregoing.

“Loan” or “Loans” means (a) the aggregate amount disbursed hereunder, (b) a
disbursement of proceeds under Section 2.1, or (c) a portion of the principal
outstanding hereunder, as the context requires.

“Loan Document” means this Agreement, each Note, the Partial Payment and Limited
Guaranty, each Security Document and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than the Fee Letter).

“Loan Party” means each of the Borrower, the Operating Lessee, the Guarantors,
and each other Person who guarantees all or a portion of the Obligations and/or
who pledges any Collateral to secure all or a portion of the Obligations.

“Loan-to-Value Ratio” means the ratio, expressed as a percentage, of the
aggregate outstanding principal amount of the Loan, as of the date of
determination, to the Appraised Value of the Property.

 

- 10 -



--------------------------------------------------------------------------------

“Major Renovations” means Renovations (including all Renovations that are part
of an overall plan or that are similar or related to other Renovations, even
though not performed at the same time) that (a) have resulted in, or are
reasonably expected to result in, more than twenty-five percent (25%) of the
rooms at the Property not being available for occupancy for a period of more
than sixty (60) days, (b) have a projected cost that exceeds twenty percent
(20%) of the Book Value of the Property (as determined prior to the commencement
of such Renovations) or (c) have resulted in, or are reasonably expected to
result in, a reduction of Net Operating Income of the Property of twenty percent
(20%) or more during any period of twelve (12) consecutive months (as compared
to the period of twelve (12) consecutive months immediately prior to the
commencement of such Renovations).

“Major Tenant Lease” means a Tenant Lease that demises more than 5,000 rentable
square feet of the Property.

“Management Agreement” means the Management Agreement, dated December 15, 2010,
executed by the Operating Lessee, as “Owner”, and Manager, as “Operator”.

“Management Agreement Assignment/Subordination” means, with respect to the
Property, a document or documents, in form and substance satisfactory to
Administrative Agent, pursuant to which (a) the Operating Lessee assigns the
Management Agreement for the Property to Administrative Agent for its benefit
and the benefit of the Lenders as Collateral and (b) the Manager acknowledges
and agrees to such assignment and subordinates the Management Agreement to the
applicable Security Deed on terms and conditions reasonably satisfactory to
Administrative Agent.

“Manager” means Merritt Hospitality, LLC, a Delaware limited liability company.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Loan Parties taken as a whole, (b) the ability of
the Borrower or any other Loan Party to perform its material obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents, or (e) the Property.

“Material Contract” means (a) the Management Agreement, (b) the Franchise
Agreement, (c) the Operating Lease, (d) any Major Tenant Lease, (e) any material
agreement relating to parking for the Property, and (f) any other contract or
other arrangement (other than Loan Documents), whether written or oral, to which
the Borrower or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Maturity Date” means the Original Maturity Date, as it may be extended to the
First Extended Maturity Date, the Second Extended Maturity Date, the Third
Extended Maturity Date and the Fourth Extended Maturity Date pursuant to
Section 2.10.

“Minimum DSCR Hurdle” means the following ratio:

 

Effective Date


   Minimum DSCR Hurdle

At First Extension Option

   1.15:1.00

From June 30, 2012 through, but not including, the Second Extended Maturity Date

   1.20:1.00

 

- 11 -



--------------------------------------------------------------------------------

From the Second Extended Maturity Date through, but not including, June 30, 2013

   1.30:1.00    

From June 30, 2013 through, but not including, the Third Extended Maturity Date

   1.35:1.00    

From and after the Third Extended Maturity Date

   1.40:1.00    

If, however, any portion of the Earnout is funded by the Lenders, then (i) from
and after the date on which any portion of the Earnout is funded through, but
not including, the Third Extended Maturity Date, the Minimum DSCR Hurdle shall
mean 1.35, and (ii) from and after the Third Extended Maturity Date, the Minimum
DSCR Hurdle shall be 1.40.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit a Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means the amount by which the Gross Operating Revenues
exceed the Operating Expenses.

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit C, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment.

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Responsible Officers” means a certificate of incumbency or notice
from the Borrower to the Administrative Agent, in a form satisfactory to the
Administrative Agent, identifying the officers of the Borrower that have
authority to deliver Notices of Conversion, Notices of Continuation and other
notices or requests specified in this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Operating Expenses” means, for any period of time, all costs and expenses of
maintaining, conducting and supervising the operation of the Property which are
properly attributable to the period under consideration under the Borrower’s
system of accounting, including without limitation:

 

  (i) the cost of all food and beverages sold or consumed and of all Inventory;

 

  (ii) salaries and wages of personnel employed at the Property, including costs
of payroll taxes and employee benefits and all other expenses not otherwise
specifically referred to in this paragraph which are referred to as
“Administrative and General Expenses” in the Uniform System;

 

  (iii) the cost of all other goods and services obtained by Manager in
connection with its operation of the Property including, without limitation,
heat and utilities, office supplies and all services performed by third parties,
including leasing expenses in connection with telephone and data processing
equipment;

 

  (iv) the cost of repairs to and maintenance of the Property (excluding capital
expenditures);

 

  (v) insurance premiums for all insurance maintained with respect to the
Property, including without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of the Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance;

 

  (vi) workers’ compensation insurance or insurance required by similar employee
benefits acts;

 

  (vii) all personal property taxes, real estate taxes, assessments, and any
other ad valorem taxes imposed on or levied in connection with the Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other charges (other than federal, state or local income taxes and franchise
taxes or the equivalent) payable by or assessed against Manager, the Borrower or
the Operating Lessee with respect to the operation of the Property and water and
sewer charges;

 

  (viii) all sums deposited into any maintenance or capital expenditure reserve,
including the amount of the applicable FF&E Reserve;

 

  (ix) legal fees related to the operation of the Property;

 

  (x) the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of Manager in connection therewith, such
as ADA studies, life safety reviews, and energy efficiency studies;

 

- 13 -



--------------------------------------------------------------------------------

  (xi) all expenses for marketing the Property, including all expenses of
advertising, sales promotion and public relations activities;

 

  (xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees;

 

  (xiii) all fees (including base and incentive fees), assessments, royalties
and charges payable under the Management Agreement and Franchise Agreement;

 

  (xiv) reasonable reserves for uncollectible accounts receivable;

 

  (xv) credit card fees, travel agent commissions and other third-party
reservation fees and charges;

 

  (xvi) all parking charges and other expenses associated with revenues received
by the Manager related to parking operations, including valet services;

 

  (xvii) common expenses charges, common area maintenance charges and similar
costs and expenses;

 

  (xviii) rent payments under any ground lease; and

 

  (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the Management
Agreement unless specifically excluded under the provisions of this Agreement.

Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) the cost of any item specified in the
Management Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring ownership costs such as partnership or limited liability company
administration and costs of changes to business and liquor licenses.

“Operating Lease” means, the Lease Agreement, dated December 15, 2010, executed
by the Borrower and the Operating Lessee.

“Operating Lessee” means CHSP TRS San Francisco LLC, a Delaware limited
liability company.

“Option to Extend” means each of the Borrower’s options to extend the Maturity
Date as provided in Section 2.10.

“Original Maturity Date” means December 15, 2011.

“Partial Payment and Limited Guaranty” means the Partial Payment and Limited
Guaranty, of even date herewith, executed by Guarantors in favor of
Administrative Agent, for the benefit of Lenders, as the same may be amended,
restated or replaced from time to time.

“Participant” has the meaning given that term in Section 13.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6; (b) Liens consisting
of deposits or

 

- 14 -



--------------------------------------------------------------------------------

pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of the Property or impair the intended use thereof in the business of such
Person; (d) Liens imposed by laws, such as mechanics’ liens and other similar
liens, arising in the ordinary course of business which secure payment of
obligations not more than sixty (60) days past due; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (g) Liens permitted under any Security
Documents; (h) judgment Liens not in excess of $250,000 (exclusive of (i) any
amounts that are duly bonded to the satisfaction of Administrative Agent in its
reasonable discretion or (ii) any amount covered by insurance to the
satisfaction of Administrative Agent in its reasonable discretion); (i) deposits
or pledges to secure bids, tenders, contracts (other than contracts for payment
of money), leases, regulatory or statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the ordinary course of business;
(j) Liens on leased personal property to secure the lease obligations associated
with such property; (k) the Operating Lease and (l) any other matters from time
to time that are not material and that are approved in writing by Administrative
Agent, but specifically excluding Liens securing monetary obligation.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Personal Property” shall mean the Accounts, Chattel Paper, Contracts,
Equipment, General Intangibles, Inventory, vehicles and cash on hand at the
Property.

“PIP” means a property improvement plan for the Property prepared by a
franchisor or manager of the Property.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of the Loan that is not
paid when due, the rate otherwise applicable plus an additional four percent
(4%) per annum and with respect to any other Obligation that is not paid when
due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) a rate per annum equal to Base Rate as in effect from
time to time plus the Applicable Margin, plus four percent (4%).

“Principal Office” means the Administrative Agent’s office at Winston-Salem Loan
Center, One West Fourth Street, 3rd Floor, Winston-Salem, NC 27101.

“Proceedings” has the meaning given that term in Section 8.16.

“Property” means the improved real property located at 333 Battery Street, San
Francisco, California, owned or to be owned by the Borrower and leased to the
Operating Lessee.

“Pro Forma Debt Service” means, on any day, the Dollar amount equal to the
greater of (a) annual debt service (interest only) on the outstanding principal
balance of the Loans, assuming an all-in rate equal to the greater of (i) 10% or
(ii) the highest actual rate at which interest is then payable on the Loans or
(b) annual debt service on the outstanding principal balance of the Loans,
assuming an interest

 

- 15 -



--------------------------------------------------------------------------------

rate equal to the then prevailing rate on United States Treasury bonds, plus
3.50%, with a maturity of ten (10) years and a 25-year amortization schedule.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the sum of the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Pro Rata Share” of each Lender shall be the ratio, expressed as a percentage of
(A) the sum of the unpaid principal amount of all outstanding Loans owing to
such Lender as of such date to (B) the sum of the aggregate unpaid principal
amount of all outstanding Loans of all Lenders as of such date.

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished; or (c) to protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in connection therewith in accordance with Section 13.2.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Renovations” means any renovations, remodeling or other capital improvements at
the Property (whether performed pursuant to a PIP or otherwise), but not routine
maintenance or repairs.

“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66 2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66 2/3% of the aggregate principal
amount of the outstanding Loans; provided that in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and the Pro Rata Shares shall be redetermined, for voting purposes
only, to exclude the Pro Rata Shares of such Defaulting Lenders.

“Second Extended Maturity Date” means December 15, 2013.

“Second Option to Extend” has the meaning given that term in Section 2.10.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Deed” means the Deed of Trust with Absolute Assignment of Leases and
Rents Security Agreement and Fixture Filing, executed by the Borrower and the
Operating Lessee, together as trustor, to American Securities Company, as
trustee, in favor of Administrative Agent for its benefit and the benefit of the
Lenders, as beneficiary, as the same may be amended, restated or replaced from
time to time.

“Security Document” means the Security Deed, the Management Agreement
Assignment/Subordination, and any security agreement, pledge agreement,
financing statement, or other

 

- 16 -



--------------------------------------------------------------------------------

document, instrument or agreement creating, evidencing or perfecting the
Administrative Agent’s Liens in any of the Collateral.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“Subordinated Debt” means Indebtedness for money borrowed of any of the Loan
Parties that is subordinated in right of payment and otherwise to the Loans and
the other Obligations in a manner satisfactory to the Administrative Agent in
its sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Taxes” has the meaning given that term in Section 3.10.

“Tenant Lease” means any lease, sublease or other similar occupancy agreement
for any portion of the Property.

“Third Extended Maturity Date” means December 15, 2014.

“Third Option to Extend” has the meaning given that term in Section 2.10.

“Title Policy” has the meaning given that term in Section 6.1(a)(xvii).

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 6.1(a)(x), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition, 2006, as published by the Educations Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

- 17 -



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

Section 1.2 GAAP; General References; Pacific Time.

 

  (a)

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the use of GAAP, the calculation of
liabilities shall NOT include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.

 

  (b)

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.

ARTICLE II CREDIT FACILITY

Section 2.1 Loan.

 

  (a)

Initial Disbursement. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date, the Lenders shall disburse to or for the
account of the Borrower the principal amount of $60,000,000 (the “Initial
Disbursement”). Such funds shall be used to finance a portion of the acquisition
cost of the Property.

 

- 18 -



--------------------------------------------------------------------------------

  (b) Earnout. Subject to the Borrower’s request, and the Administrative Agent’s
confirmation of the Borrower’s satisfaction of the conditions below, Lenders
shall disburse to or for the benefit of the Borrower, in up to two
(2) disbursements, up to an additional $11,500,000 (the “Earnout”). Any
undisbursed portion of the Earnout shall be cancelled on December 15, 2013.
Disbursement of the Earnout shall be conditioned upon satisfaction of the
following conditions:

 

  (i) The Borrower shall have delivered to the Administrative Agent a request
for disbursement of all or a portion of the Earnout, which request shall have
been received by the Administrative Agent by not later than November 15, 2013.
The Borrower’s request shall specify the amount of the Earnout requested, which
amount, when added to any portion of the Earnout previously disbursed, shall not
exceed $11,500,000;

 

  (ii) Borrower shall not have previously received more than one (1) partial
disbursement of the Earnout;

 

  (iii) As of the date of the Borrower’s request for disbursement, and as of the
date on which the Earnout is to be disbursed, (A) no Default or Event of Default
shall exist, (B) no material default (beyond the expiration of any applicable
notice and cure periods), as determined by the Administrative Agent, shall exist
under the Management Agreement or the Franchise Agreement and (C) there shall
have been no change, circumstance or occurrence which could reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent in its sole discretion;

 

  (iv) The Debt Service Coverage Ratio, calculated as of the last day of each of
the two (2) most recent fiscal quarters preceding the date of the Borrower’s
request, shall be not less than 1.35, and the Borrower shall provide evidence
thereof acceptable to the Administrative Agent in its sole discretion; provided,
for purposes of calculating Pro Forma Debt Service, the “outstanding principal
balance of the Loans” shall be deemed to include the portion of the Earnout that
the Borrower has requested be disbursed;

 

  (v) The Borrower shall have paid to the Administrative Agent, for the ratable
benefit of the Lenders, a non-refundable fee in an amount equal to one-quarter
of one percent (0.25%) of the amount of the Earnout for which the Borrower has
requested disbursement. Such fee shall be deemed earned when received;

 

  (vi) The Borrower shall have provided to the Administrative Agent, for its
benefit and the benefit of the Lenders, any endorsements reasonably requested by
the Administrative Agent to the Title Policy; and

 

  (vii) The Borrower shall have satisfied all of the conditions to disbursement
set forth in Section 6.2.

Section 2.2 Rates and Payment of Interest on Loans.

 

  (a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender, interest on the unpaid principal amount of the Loan for
the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

 

  (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin; and

 

- 19 -



--------------------------------------------------------------------------------

  (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

  (b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

  (c) Number of Interest Periods. There may be no more than five (5) different
Interest Periods outstanding at the same time.

Section 2.3 Assumptions Regarding Funding by Lenders. With respect to
disbursement of the Earnout, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent its Pro Rata Share, the Administrative Agent may assume
that such Lender will make the proceeds available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Loan to be provided by such Lender. In such event, if such
Lender does not make available to the Administrative Agent the proceeds of such
Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Loan with interest thereon,
for each day from and including the date such Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Loan, the amount so paid shall
constitute such Lender’s Loan included in the borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make available the proceeds of a Loan to be
made by such Lender.

Section 2.4 Repayment of Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans on the
Maturity Date.

Section 2.5 Prepayments.

 

  (a) Optional. At any time on or after June 15, 2011, the Borrower may prepay
any Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. The Borrower shall not have the right to prepay the Loan, in
whole or in part, prior to June 15, 2011.

 

  (b) Mandatory.

 

- 20 -



--------------------------------------------------------------------------------

  (i) Minimum DSCR Hurdle. In connection with each Option to Extend and as of
June 30 of each year following the Original Maturity Date, if the Debt Service
Coverage Ratio (as determined based on Adjusted NOI for the twelve months ending
October 31 of the then current year in connection with each Option to Extend and
the twelve months ending May 31 of the then current year with respect to the
June 30 test) is less than the Minimum DSCR Hurdle, then the Borrower shall pay
to the Administrative Agent for the account of the Lenders, as a principal
payment of the Loans, not later than fifteen (15) Business Days following the
day on which the relevant DSCR Certificate is required to be delivered under
Section 9.2 (or, in the case of an Option to Extend, not later than the then
current Maturity Date), the amount by which the outstanding principal balance of
the Loan would be required to be reduced to cause the Debt Service Coverage
Ratio to equal the Minimum DSCR Hurdle.

 

  (ii) Amortization. If the term of the Loan is extended beyond the Second
Extended Maturity Date, then commencing with the first day of the fiscal quarter
beginning January 1, 2014, and continuing on the first day of each fiscal
quarter thereafter during the term of the Loan, the Borrower shall repay to the
Administrative Agent for the account of the Lenders a portion of the outstanding
principal balance of the Loan, in an amount equal to $500,000.

 

  (c) Breakage Costs. In connection with the prepayment of the Loan under this
Section 2.5, in addition to any other amounts that might be due, the Borrower
shall pay to the Administrative Agent any costs that would be due under
Section 5.4, below.

Section 2.6 Late Charges. If any payment required under this Agreement is not
paid within ten (10) days after it becomes due and payable, then the Borrower
shall pay a late charge for late payment to compensate the Lenders for the loss
of use of funds and for the expenses of handling the delinquent payment, in an
amount equal to four percent (4%) of such delinquent payment. Such late charge
shall be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest. In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 11.2, this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of the Lenders’
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.

Section 2.7 Continuation. So long as no Default or Event of Default exists, the
Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a
new Interest Period for such LIBOR Loan. Each Continuation of a LIBOR Loan shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess of that amount, and each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Administrative Agent a Notice of Continuation not later
than 9:00 a.m. on the third Business Day prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Notwithstanding the foregoing, the Administrative Agent is authorized
to rely upon the telephonic request of any of the Borrower’s Agents. The
Borrower’s telephonic notices, requests and acceptances shall be directed to
such officers of the Administrative Agent as the Administrative Agent may from
time to time designate and shall be followed promptly by the original or a
facsimile or electronic mail Notice of Continuation required pursuant to the
third sentence of this Section 2.7. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Administrative Agent shall notify each Lender of
the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefore, continue as a LIBOR Loan with an Interest Period of one month.

 

- 21 -



--------------------------------------------------------------------------------

Section 2.8 Conversion. So long as no Default or Event of Default exists, the
Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type. Each Conversion of Base Rate Loans into LIBOR Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess of that amount, and upon Conversion of a Base Rate Loan into
a LIBOR Loan, the Borrower shall pay accrued interest to the date of Conversion
on the principal amount so Converted in accordance with Section 2.2. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan. Each such Notice of
Conversion shall be given not later than 9:00 a.m. three (3) Business Days prior
to the date of any proposed Conversion into Base Rate or LIBOR Loans. Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender of the proposed Conversion. Subject to the restrictions specified
above, each Notice of Conversion shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan. Notwithstanding the
foregoing, the Administrative Agent is authorized to rely upon the telephonic
request of any of the Borrower’s Agents. The Borrower’s telephonic notices,
requests and acceptances shall be directed to such officers of the
Administrative Agent as the Administrative Agent may from time to time designate
and shall be followed promptly by the original or a facsimile or electronic mail
Notice of Conversion required pursuant to the first sentence of this
Section 2.8. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

Section 2.9 Notes.

 

  (a) Notes. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Note, payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed.

 

  (b) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.10 Extension of Maturity Date. Borrower shall have the option to
extend the Maturity Date from (a) the Original Maturity Date to the First
Extended Maturity Date (“First Option to Extend”), (b) the First Extended
Maturity Date to the Second Extended Maturity Date (the “Second Option to
Extend”), (c) the Second Extended Maturity Date to the Third Extended Maturity
Date (the “Third Option to Extend”) and (d) the Third Extended Maturity Date to
the Fourth Extended Maturity Date (the “Fourth Option to Extend” and each, an
“Option to Extend”), upon satisfaction of each of the following conditions
precedent:

 

  (a) As applicable, the Borrower shall have validly exercised the immediately
previous Option to Extend; and

 

  (b) The Borrower shall provide the Administrative Agent with written notice of
the Borrower’s request to exercise an Option to Extend not more than ninety
(90) days but not less than thirty (30) days prior to the then current Maturity
Date; and

 

  (c) As of the date of the Borrower’s delivery of notice of request to exercise
an Option to Extend, and as of the then current Maturity Date, no Default of
Event of Default shall have occurred and be continuing, and Borrower shall so
certify in writing; and

 

- 22 -



--------------------------------------------------------------------------------

  (d) No material default (beyond the expiration of any applicable notice and
cure periods), as determined by Administrative Agent, shall exist under the
Management Agreement or the Franchise Agreement; and

 

  (e) The Borrower shall execute or cause the execution of all documents
reasonably required by the Administrative Agent to exercise the Option to Extend
and shall deliver to the Administrative Agent, at the Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by the
Administrative Agent; and

 

  (f) There shall not have occurred any change in the Property since the
Effective Date or the financial condition of the Borrower or either Guarantor
from that which existed as of the Effective Date that, in the determination of
the Administrative Agent in its sole discretion, has had a Material Adverse
Effect; and

 

  (g) On or before the then current Maturity Date, the Borrower shall pay to the
Administrative Agent all recording costs, the costs of preparing any extension
documents, including reasonable attorney’s fees if any, and any other reasonable
costs and expense associated with the Borrower’s exercise of its Option to
Extend; and

 

  (h) On or before the then current Maturity Date, Borrower shall pay to the
Administrative Agent the fee provided for in Section 3.5(b); and

 

  (i) With respect to the exercise of the Second Option to Extend, the Third
Option to Extend and the Fourth Option to Extend, at the Administrative Agent’s
option, the Administrative Agent shall have received, at the Borrower’s sole
cost, an Appraisal with a valuation date not more than sixty (60) days prior to
the then current Maturity Date confirming to the satisfaction of the
Administrative Agent that the Loan-to-Value Ratio does not exceed fifty percent
(50%). If the Loan to Value Ratio exceeds fifty percent (50%), then the Borrower
may satisfy the condition in this Section 2.10(i) by concurrently repaying such
portion of the outstanding principal amount of the Loan necessary to cause the
Loan-to-Value Ratio to be fifty percent (50%) or less; and

 

  (j) The Adjusted NOI of the Property, calculated in accordance with
Section 2.5(b), shall be sufficient to yield a Debt Service Coverage Ratio of
not less than the Minimum DSCR Hurdle. If the Adjusted NOI of the Property is
insufficient to yield a Debt Service Coverage Ratio which satisfies the Minimum
DSCR Hurdle, then the Borrower may satisfy the condition in this Section 2.10(j)
by repaying such portion of the outstanding principal amount of the Loan as
would cause such condition to be satisfied.

Section 2.11 Funds Transfer Disbursements.

 

  (a)

Generally. The Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of any Loan made by the Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by any of Borrower’s Agents to any of the
accounts designated in the Transfer Authorizer Designation Form. The Borrower
agrees to be bound by any transfer request authorized or transmitted by the
Borrower or any of the Borrower’s Agents. The Borrower further agrees and
acknowledges that the Administrative Agent may rely solely on any bank routing
number or identifying bank account number or name provided by the Borrower or
any of the Borrower’s Agents to effect a wire of funds transfer even if the
information provided by the Borrower or the Borrower’s Agents identifies a
different bank or account holder than named by the Borrower. The Administrative
Agent is not obligated or required in any way to take any actions to detect
errors in information provided by the Borrower. If the Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions, the Administrative
Agent will not in any

 

- 23 -



--------------------------------------------------------------------------------

 

situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

  (b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; provided, that the
Administrative Agent and the Lenders hereby acknowledge that Key Bank is
acceptable to the Administrative Agent and the Lenders; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

  (c) Limitation of Liability. Neither the Administrative Agent nor any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s reasonable control, or (iii) any special, consequential, indirect or
punitive damages, whether or not (x) any claim for these damages is based on
tort or contract or (y) the Administrative Agent, any Lender or the Borrower
knew or should have known the likelihood of these damages in any situation.
Neither the Administrative Agent nor any Lender makes any representations or
warranties other than those expressly made in this Agreement.

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

 

  (a)

Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. In the event the Administrative Agent
fails to pay such amounts to such Lender within one (1) Business Day of receipt
of such amounts, the Administrative Agent shall pay interest on such amount at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest

 

- 24 -



--------------------------------------------------------------------------------

 

shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

  (b) Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent on demand that amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

Section 3.2 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from Lenders under Section 2.1 shall be made from the
Lenders, each payment of the fees under Sections 3.5(a), 3.5(b) and 3.5(c) shall
be made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.10 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them, provided
that if immediately prior to giving effect to any such payment in respect of any
Loans the outstanding principal amount of the Loans shall not be held by the
Lenders pro rata in accordance with their respective Commitments in effect at
the time such Loans were made, then such payment shall be applied to the Loans
in such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Loans being held by the Lenders pro rata in accordance
with their respective Commitments; (c) each payment of interest on Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (d) the Conversion and Continuation of Loans of a
particular Type shall be made pro rata among the Lenders according to the
amounts of their respective Loans and the then current Interest Period for each
Lender’s portion of each Loan of such Type shall be coterminous. Any payment or
prepayment of principal or interest made (i)(A) during the existence of a
Default or Event of Default or (B) pursuant to Section 2.5(b)(i), shall be made
for the account of the Lenders in accordance with the order set forth in
Section 11.5 and (ii) pursuant to Section 2.5(b)(ii), shall be made for the
account of the Lenders holding Commitments (or, if the Commitments have been
terminated, holding Loans, in accordance with the order set forth in
Section 11.5.

Section 3.3 Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of, or interest on, any Loan under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, such
Lender shall promptly purchase from such other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2 or Section 11.5, as applicable. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with the

 

- 25 -



--------------------------------------------------------------------------------

respect to such participation as fully as if such Lender were a direct holder of
Loans in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations. No Lender shall be responsible for the failure
of any other Lender to make a Loan or to perform any other obligation to be made
or performed by such other Lender hereunder, and the failure of any Lender to
make a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

Section 3.5 Fees.

 

  (a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees described in the Fee Letter.

 

  (b) Extension Fee. If the Borrower exercises its right to extend the Maturity
Date in accordance with Section 2.10, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to one-quarter
percent (0.25%) of the amount of such Lender’s outstanding Loans as of the
applicable Maturity Date.

 

  (c) Administrative and Other Fees. The Borrower agrees to pay other fees of
the Administrative Agent as may be expressly agreed to in writing from time to
time.

Section 3.6 Computations. Unless otherwise expressly set forth herein, any
accrued interest on any Loan, any Fees or other Obligations due hereunder shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed.

Section 3.7 Usury. In no event shall the amount of interest due or payable on
the Loans or other Obligations exceed the maximum rate of interest allowed by
Applicable Law and, if any such payment is paid by the Borrower or any other
Loan Party or received by any Lender, then such excess sum shall be credited as
a payment of principal, unless the Borrower shall notify the respective Lender
in writing that the Borrower elects to have such excess sum returned to it
forthwith. It is the express intent of the parties hereto that the Borrower not
pay and the Lenders not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.2(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8 Statements of Account. The Administrative Agent will account to the
Borrower monthly with a statement of Loans, accrued interest and Fees, charges
and payments made pursuant to this Agreement and the other Loan Documents, and
such account rendered by the Administrative Agent shall be deemed conclusive
upon the Borrower absent manifest error. The failure of the Administrative Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

Section 3.9 Defaulting Lenders.

 

- 26 -



--------------------------------------------------------------------------------

  (a) Generally. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then, in addition to the
rights and remedies that may be available to the Administrative Agent or the
Borrower under this Agreement or Applicable Law, (i) fees shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.5(b) and (ii) the Commitment of such Defaulting Lender shall not be
included in determining whether the Requisite Lenders, or all of Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 13.7, except as otherwise
provided therein). If for any reason a Lender fails to make timely payment to
the Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (A) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (B) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(C) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s Loans shall not be paid to such Defaulting Lender and shall be held
uninvested by the Administrative Agent and either applied against the purchase
price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon the Defaulting Lender’s curing of its default.

 

  (b)

Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who is
not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire by assignment all of a Defaulting Lender’s
Commitments. Any Lender desiring to exercise such right shall give written
notice thereof to the Administrative Agent and the Borrower no sooner than two
(2) Business Days and not later than five (5) Business Days after such
Defaulting Lender became a Defaulting Lender. If more than one (1) Lender
exercises such right, each such Lender shall have the right to acquire an amount
of such Defaulting Lender’s Commitments in proportion to the Commitments of the
other Lenders exercising such right. If after such fifth Business Day, the
Lenders have not elected to acquire all of the Commitments of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, either
(i) demand that such Defaulting Lender assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6(c) for
the purchase price provided for below or (ii) terminate the Commitments of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any right or obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such
assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 13.6(c), shall pay to the Administrative Agent an assignment fee in the
amount of $10,000. The purchase price for the Commitments of a Defaulting Lender
shall be equal to the amount of the principal balance of the Loans outstanding
and owed by the Borrower to the Defaulting Lender. Prior to payment of such
purchase price to a Defaulting Lender, the Administrative Agent shall apply
against such purchase price any amounts retained by the Administrative Agent
pursuant to the last sentence of the immediately preceding subsection (a). The
Defaulting Lender shall be entitled to receive any amount owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the

 

- 27 -



--------------------------------------------------------------------------------

 

Administrative Agent from or on behalf of the Borrower. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

Section 3.10 Taxes; Foreign Lenders.

 

  (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii) any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits and (iv) any taxes arising after the Agreement Date solely as a result
of or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto (such non excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

  (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

 

  (ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

 

  (iii) pay to the Administrative Agent for its account or the account of the
applicable Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Administrative Agent or such Lender
will equal the full amount that the Administrative Agent or such Lender would
have received had no such withholding or deduction been required.

 

  (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

  (c)

Tax Forms. Prior to the date that any Lender or Participant organized under the
laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Administrative Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y)

 

- 28 -



--------------------------------------------------------------------------------

 

obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Administrative Agent. The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender or Participant
that is organized under the laws of a jurisdiction outside of the United States
of America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Code. If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent therefore, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

  (d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

Section 3.11 Lender Failure to Make Payment. If any Lender shall fail to make
any payment required to be made by it pursuant to Sections 2.3, 3.1(b) or 12.8,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

ARTICLE IV INTENTIONALLY OMITTED

ARTICLE V YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

 

  (a)

Capital Adequacy. If any Lender or any Participant in the Loan determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s or such Participant’s or such corporation’s Commitments or its making
or maintaining Loans below the rate which such Lender or such Participant or
such corporation controlling such Lender or such Participant could have achieved
but for such compliance (taking into account the policies of such Lender or such
Participant or such corporation with regard to capital), then (without
duplication of any other obligations of the Borrower under the Loan Documents)
the Borrower shall, from time to time, within thirty (30) days after written
demand by such Lender or (subject to subsection (f) below) such Participant, pay
to such Lender or such Participant additional amounts sufficient to

 

- 29 -



--------------------------------------------------------------------------------

 

compensate such Lender or such Participant or such corporation controlling such
Lender or such Participant to the extent that such Lender or such Participant
determines such increase in capital is allocable to such Lender’s or such
Participant’s obligations hereunder.

 

  (b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

  (c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).

 

  (d) Intentionally Omitted.

 

  (e)

Notification and Determination of Additional Costs. Each of the Administrative
Agent, each Lender, and (subject to subsection (f) below) each Participant, as
the case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, such Lender or such
Participant to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Lender or any Participant to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, each Lender and (subject to subsection (f) below) each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such

 

- 30 -



--------------------------------------------------------------------------------

 

Lender, or such Participant, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.

 

  (f) Participants. Any notice or certificate to be delivered by a Participant
under subsection (a) or (e) above shall be delivered by such Participant to the
Lender from which it purchased such participation interest, and such Lender
shall promptly deliver the same to the Administrative Agent and the Borrower.

Section 5.2 Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period:

 

  (a) the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or

 

  (b) the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and (ii) the Borrower
shall, on the last day of each current Interest Period for each outstanding
LIBOR Loan, either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5 shall be applicable).

 

- 31 -



--------------------------------------------------------------------------------

Section 5.4 Compensation. The Borrower shall pay to the Administrative Agent for
the account of each Lender, upon the request of the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

  (a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

  (b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (x) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (y) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan calculating present value by using as a discount rate
LIBOR quoted on such date, including without limitation any losses or expenses
incurred in obtaining, liquidating or employing deposits from third parties.
Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement.

Borrower Initials.                 GW            

Section 5.5 Treatment of Affected Loans. If the obligation of any Lender to make
LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended pursuant to Section 5.1(c), Section 5.2, or Section 5.3 then
such Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for LIBOR Loans (or,
in the case of a Conversion required by Section 5.1(c), Section 5.2, or
Section 5.3 on such earlier date as such Lender may specify to the Borrower with
a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1(e),
Section 5.2, or Section 5.3 that gave rise to such Conversion no longer exist:

 

  (i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

  (ii) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or 5.3. that gave rise
to the Conversion of such Lender’s LIBOR

 

- 32 -



--------------------------------------------------------------------------------

Loans pursuant to this Section no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6 Change of Lending Office. Each Lender agrees that it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office with respect to any of
its Loans affected by the matters or circumstances described in Sections 3.10,
5.1 or 5.3 to reduce the liability of the Borrower or avoid the results provided
thereunder, so long as such designation is not disadvantageous to such Lender as
determined by such Lender in its sole discretion, except that such Lender shall
have no obligation to designate a Lending Office located in the United States of
America.

Section 5.7 Assumptions Concerning Funding of LIBOR Loans. Calculation of all
amounts payable to a Lender under this Article shall be made as though such
Lender had actually funded LIBOR Loans through the purchase of deposits in the
relevant market bearing interest at the rate applicable to such LIBOR Loans in
an amount equal to the amount of the LIBOR Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

ARTICLE VI CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent. The obligation of the Lenders to make
the first Loan hereunder is subject to the satisfaction or waiver of the
following conditions precedent:

 

  (a) The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

 

  (i) counterparts of this Agreement executed by each of the parties hereto;

 

  (ii) Notes executed by the Borrower, payable to the Lenders and complying with
the terms of Section 2.9(a);

 

  (iii) the Partial Payment and Limited Guaranty executed by Guarantors;

 

  (iv) the Hazardous Material Indemnity executed by the Borrower and Guarantors;

 

  (v) (A) an opinion of Hogan Lovells US LLP, counsel to the Borrower and the
other Loan Parties, and (B) an opinion of local counsel reasonably satisfactory
to Administrative Agent, as special counsel to the Loan Parties, each addressed
to the Administrative Agent and the Lenders;

 

  (vi) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Person;

 

  (vii)

a certificate of good standing (or certificate of similar meaning) with respect
to each Loan Party issued as of a recent date by the Secretary of State of the
state of formation of each such Person and certificates of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state

 

- 33 -



--------------------------------------------------------------------------------

 

department of taxation, as applicable) of each state in which such Person is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

  (viii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion, Notices of Continuation and
requests for disbursement from the FF&E Reserve Account;

 

  (ix) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;

 

  (x) a Transfer Authorizer Designation Form effective as of the Agreement Date;

 

  (xi) UCC, tax, judgment and lien search reports with respect to each Loan
Party in all necessary or appropriate jurisdictions indicating that there are no
Liens of record with respect to the assets of each such Loan Party other than
Permitted Liens;

 

  (xii) evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

  (xiii) insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5 (including, without limitation, both
property and liability insurance) is in full force and effect and stating that
the coverage shall not be cancelable or materially changed without ten (10) days
prior written notice to the Administrative Agent of any cancellation for
nonpayment or premiums, and not less than thirty (30) days prior written notice
to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders is named as
a lender’s loss payee and additional insured, as appropriate, on all insurance
policies that the Borrower or any Loan Party actually maintains with respect to
the Property and improvements thereon; and

 

  (xiv) a Security Deed;

 

  (xv) a Management Agreement Assignment/Subordination with respect to the
Management Agreement and a “comfort letter” from the Franchisor;

 

  (xvi) copies of all Material Contracts (to the extent not theretofore
delivered) and, if requested by the Administrative Agent, collateral assignments
executed by Borrower or the Operating Lessee (as applicable) in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, of the
Material Contracts relating to the use, occupancy, operation, maintenance,
enjoyment or ownership of the Property;

 

- 34 -



--------------------------------------------------------------------------------

  (xvii) an ALTA 2006 Form Loan Policy of Title Insurance in the amount of the
Loan in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, with respect to the Property, including endorsements with respect to
such items of coverage as the Administrative Agent may request and which
endorsements are available and customary in the jurisdiction where the Property
is located, issued by a title insurance company acceptable to the Administrative
Agent, showing the fee simple title to the Property and improvements described
in the Security Deed as vested in Borrower, and insuring that the Lien granted
by such Security Deed is a valid Lien against the Property, subject only to the
Permitted Liens and such other restrictions, encumbrances, easements and
reservations as are acceptable to the Administrative Agent (the “Title Policy”);

 

  (xviii) documents required to establish, or evidencing the establishment of,
the FF&E Reserve Account; and

 

  (xix) such other instruments, documents, agreements, financing statements,
certificates, opinions and other Security Documents as the Administrative Agent
may reasonably request.

 

  (b) In the good faith judgment of the Administrative Agent:

 

  (i) there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Guarantors or the Borrower delivered
to the Administrative Agent and the Lenders prior to the Agreement Date that has
had or could reasonably be expected to result in a Material Adverse Effect; and

 

  (ii) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2 Conditions Precedent to All Loans. The obligations of the Lenders to
make any Loans are subject to the further conditions precedent that: (a) no
Default or Event of Default shall exist as of the date of the making of such
Loan or would exist immediately after giving effect thereto; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of the making of such Loan with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made that all conditions to the making of such Loan contained in this
Article VI have been satisfied.

Section 6.3 Conditions as Covenants. If the Lenders permit the making of any
Loans prior to the satisfaction of all conditions precedent set forth in
Sections 6.1 or 6.2 but require the Borrower to cause such condition or
conditions to be satisfied after the date of the making of such Loans, the
Borrower shall enter into a supplementary agreement establishing the conditions
to be satisfied thereafter and the time by which they must be satisfied, as
reasonably required by the Administrative Agent. Unless set forth in writing to
the contrary, the making of its Initial Disbursement by a Lender shall
constitute a confirmation by such Lender to the Administrative Agent and the
other Lenders that insofar as such Lender is

 

- 35 -



--------------------------------------------------------------------------------

concerned the Borrower has satisfied the conditions precedent for Initial
Disbursement set forth in Sections 6.1 and 6.2.

ARTICLE VII REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties. In order to induce the
Administrative Agent and each Lender to enter into this Agreement and to make
Loans, the Borrower represents and warrants to the Administrative Agent and each
Lender as follows:

 

  (a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the requisite corporate, partnership or limited
liability company power and authority to own or lease its respective properties
and to carry on its respective business and is duly qualified as, and is in good
standing as a foreign corporation, partnership or other legal entity and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

  (b) Ownership Structure. Schedule 7.1(b) is, as of the Agreement Date, a
complete and correct organizational chart of the Borrower, identifying (i) the
jurisdiction of organization of Borrower and its constituent members, (ii) the
nature of the Equity Interests held by each such Person in Borrower and
(iii) the percentage of ownership of such Person represented by such Equity
Interests. As of the Agreement Date, (w) each Guarantor owns, free and clear of
all Liens, and has the unencumbered right to vote, all outstanding Equity
Interests owned by such Person directly or indirectly in the Borrower, (x) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (y) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.

 

  (c) Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the requisite limited liability company power, and has taken all
necessary company action, and the managers of Borrower have taken all necessary
action to authorize the Borrower to borrow and obtain other extensions of credit
hereunder. The Borrower and each other Loan Party has the requisite corporate,
partnership or limited liability company power, and has taken all necessary
corporate, partnership or limited liability company action, and is authorized to
execute, deliver and perform each of the Loan Documents and the Fee Letter to
which it is a party in accordance with their respective terms. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
and as may be limited by equitable principles generally.

 

  (d)

Compliance of Agreement, Etc. with Laws. The execution, delivery and performance
of this Agreement and the other Loan Documents to which any Loan Party is a
party and the Fee Letter in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval that has not been obtained or violate any Applicable Law (including any
Environmental Law) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or

 

- 36 -



--------------------------------------------------------------------------------

 

any indenture, agreement or other instrument to which any Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders.

 

  (e) Compliance with Law; Governmental Approvals. Each Loan Party is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

  (f) Title to Property; Liens. The Borrower holds good, marketable and
insurable title to the Property, subject only to Permitted Liens, and has good
and sufficient title to, or a valid leasehold interest in, all FF&E and other
personal property (except as may be owned by the Operating Lessee as provided in
the Operating Lease) necessary for the continued operating of the Property in
the ordinary course. Neither the Property nor the other Collateral is subject to
any Lien other than Permitted Liens.

 

  (g) Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees) of
the Borrower and the Operating Lessee, and if such Indebtedness is secured by
any Lien, a description of all of the property subject to such Lien. As of the
Agreement Date, the Borrower and the Operating Lessee are in compliance in all
material respects with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

  (h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Loan Parties
that is party to any Material Contract has performed and is in compliance in all
material respects with all of the terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

 

  (i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting, any Loan Party,
or any of their respective properties (except for claims for personal injury or
property damage that are covered by insurance and, in the case of actions or
proceedings that have been commenced, have been tendered to the insurer for
defense and with respect to which the insurer has not denied coverage) in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Documents or the Fee Letter.
There are no strikes, slow downs, work stoppages or walkouts or other labor
disputes in progress or threatened relating to, any Loan Party.

 

  (j) Taxes. All federal, state and other tax returns of each Loan Party
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies
upon, each Loan Party and its respective properties, income and other assets
which are material in amount are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6. As of
the Agreement Date, none of the United States income tax returns of any Loan
Party is under audit.

 

- 37 -



--------------------------------------------------------------------------------

  (k) Financial Statements. The Borrower has furnished to each Lender copies of
the unaudited consolidated balance sheet of the Chesapeake Lodging Trust and its
consolidated Subsidiaries for the fiscal quarter ended September 30, 2010 and
the related consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal quarter ended on such date. Such balance sheet and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
(subject to Section 1.2(a)) consistently applied throughout the periods
involved, the consolidated financial position of Chesapeake Lodging Trust and
its consolidated Subsidiaries as at such date and the results of operations and
the cash flow for such period (subject, to changes resulting from normal year
end audit adjustments).

 

  (l) No Material Adverse Effect. Since December 31, 2009, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect; provided, that the foregoing representation
shall be limited to the best of the Borrower’s knowledge as it relates to the
Property. Each of the Loan Parties is Solvent.

 

  (m) Operating Statements. To the best of Borrower’s knowledge, the operating
statements and other information for the Property delivered by the Borrower to
the Administrative Agent fairly present the Operating Expenses, Gross Operating
Revenues, Net Operating Income and Adjusted NOI for the Property for the period
then ended.

 

  (n) ERISA. Each member of the ERISA Group has fulfilled its obligations under
the contribution requirements of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

  (o) Absence of Default. None of the Loan Parties is in default under its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
such Person under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, have a Material Adverse Effect.

 

  (p)

Environmental Laws. Each of the Loan Parties: (i) is in compliance with all
Environmental Laws applicable to its business, operations and its properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could be
reasonably expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, nor has received notice of,
any past present or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party, its respective businesses or operations or with
respect to its properties, may: (i) cause or contribute to an actual or alleged
violation of or noncompliance with Environmental Laws, (ii) cause or contribute
to any other potential

 

- 38 -



--------------------------------------------------------------------------------

 

common law or legal claim or other liability, or (iii) cause any of its
properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against any Loan Party or any Subsidiary of any Loan Party relating
in any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect. None of the properties of the Loan Parties or any of
their Subsidiaries is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law. To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from any property of any Loan Party is or has been transported to,
or disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect.

 

  (q) Investment Company. No Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

  (r) Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

  (s) Affiliate Transactions. Except as permitted by Section 10.9 or as
otherwise set forth on Schedule 7.1.(s), no Loan Party is a party to or bound by
any agreement or arrangement (whether oral or written) with any Affiliate.

 

  (t) Intellectual Property. Each of the Loan Parties owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”), if any,
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person.

 

  (u) Business. As of the Agreement Date, the principal business of the
Guarantors and the Borrower is the ownership and/or leasing of hotels.

 

  (v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party ancillary to the transactions
contemplated hereby.

 

- 39 -



--------------------------------------------------------------------------------

  (w) Accuracy and Completeness of Information. All written information, reports
and other papers and data furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, any Loan Party were, at the time the
same were so furnished, complete and correct in all material respects, or, in
the case of financial statements, present fairly, in accordance with GAAP
(subject to Section 1.2(a)) consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods. To Borrower’s knowledge, there
is no fact known to any Loan Party which has had, or may in the future have (so
far as the Borrower can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 7.1(k) or
in such information, reports or other papers or data or otherwise disclosed in
writing to the Administrative Agent and the Lenders prior to the Effective Date.
No document furnished or written statement made to the Administrative Agent or
any Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a fact material to the creditworthiness of any
Loan Party or omits or will omit to state a material fact necessary in order to
make the statements contained therein not misleading.

 

  (x) Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and the
Internal Revenue Code, none of the assets of any Loan Party or any of their
Subsidiaries constitutes “plan assets”, within the meaning of ERISA and the
regulations promulgated thereunder, of any Plan. The execution, delivery and
performance of the Loan Documents and the Fee Letter by the Loan Parties, and
the borrowing, other credit extensions and repayment of amounts thereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

 

  (y) OFAC. None of the Borrower or any of the other Loan Parties or any of
their Affiliates: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

  (z) Security Interests. The Borrower is not aware of any fact or circumstance
that would prevent the Security Documents from creating, as security for the
Obligations, a valid and enforceable Lien on all of the Collateral, superior to
and prior to the rights of all third Persons and subject to no other Liens
(except for Permitted Liens), in favor of the Administrative Agent for its
benefit and the benefit of the Lenders.

Section 7.2 Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of any Loan Party to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and

 

- 40 -



--------------------------------------------------------------------------------

as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances expressly and specifically permitted hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

ARTICLE VIII AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants:

Section 8.1 Preservation of Existence and Similar Matters. Except as otherwise
permitted under Section 10.4, the Borrower and the Operating Lessee shall each
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2 Compliance with Applicable Law. The Borrower and the Operating
Lessee shall each comply with all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

Section 8.3 Maintenance of Property. The Borrower and the Operating Lessee shall
each keep in all material respects all properties owned or leased by it in good
repair and working order, condition and appearance (ordinary wear and tear
excepted), free of any structural defects and otherwise in a manner consistent
with industry standards in the area in which such property is located.

Section 8.4 Conduct of Business. The Borrower and the Operating Lessee shall
each carry on its respective businesses as described in Section 7.1(u) and not
enter into any line of business not otherwise engaged in by such Person as of
the Agreement Date.

Section 8.5 Insurance. The Borrower and the Operating Lessee shall each maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by similar businesses or
as may be required by Applicable Law. The Borrower shall from time to time
deliver to the Administrative Agent upon request a certificate of insurance,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby and/or insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section 8.5 (including without limitation, both property and liability
insurance) is in full force and effect and stating that coverage shall not be
cancelable or materially changed without ten (10) days prior written notice to
the Administrative Agent of any cancellation for nonpayment or premiums, and not
less than thirty (30) days prior written notice to the Administrative Agent of
any other cancellation or any modification (including a reduction in coverage),
together with appropriate evidence that the Administrative Agent, for the
benefit of the Lenders, is named as lender’s loss payee and additional insured,
as appropriate, on all insurance policies that the Borrower or the Operating
Lessee actually maintains with respect to the Property. Such insurance shall, in
any event, include terrorism coverage and all of the following:

 

  (a)

Insurance against loss to the Property on an “All Risk” policy form, covering
insurance risks no less broad than those covered under a Special Multi Peril
(SMP) policy form, which contains a Commercial ISO “Causes of Loss-Special
Form,” in the then current form, and such other risks as Administrative Agent
may reasonably require, in amounts equal to the full replacement cost of the
Property, including fixtures and equipment, the applicable Loan Party’s interest
in leasehold improvements, and the cost of debris removal, with, if required

 

- 41 -



--------------------------------------------------------------------------------

by the Administrative Agent, an agreed amount endorsement, and with deductibles
approved by Administrative Agent, except that the deductible for insurance
covering damage by windstorm may be in amounts up to 5% of the value of the
Property;

 

  (b) Business income insurance in amounts sufficient to pay during any period
in which the Property may be damaged or destroyed, for a period of twelve
(12) months; (i) at least 100% of projected Net Operating Income and (ii) all
amounts (including, but not limited to, all taxes, assessments, utility charges
and insurance premiums) required to be paid by any tenants of the Property;

 

  (c) During the making of any alterations or improvements to the Property,
carry or cause to be carried builder’s completed value risk insurance against
“all risks of physical loss” for the full replacement cost of the Property;

 

  (d) Insurance against loss or damage by flood or mud slide in compliance with
The Flood Disaster Protection Act of 1973, as amended from time to time, if the
Property is now, or at any time while the Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on the Property, or as such
lesser amounts as may be available under Federal Flood Insurance Programs;

 

  (e) Commercial general public liability insurance, with the location of the
Property designated thereon, against death, bodily injury and property damage
arising on, about or in connection with the Property, with the Borrower and the
Operating Lessee listed as insured, with such limits as Borrower may reasonably
require (but in no event less than $5,000,000);

 

  (f) If (i) the Property is in a seismic zone 3 or 4 and (ii) the “Probable
Maximum Loss” (as determined by a seismic report acceptable to the
Administrative Agent and prepared in accordance with ATSM standards) exceeds
twenty percent (20%) of the Appraised Value of the Property, earthquake coverage
in an amount required by the Administrative Agent;

 

  (g) Terrorism insurance in an amount required by Administrative Agent; and

 

  (h) Such other insurance, including, without limitation, environmental
coverages, relating to the Property and the uses and operation thereof as
Administrative Agent may, from time to time, reasonably require.

Section 8.6 Payment of Taxes and Claims. The Borrower and the Operating Lessee
shall each pay and discharge prior to delinquency (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might by Applicable Law become a Lien on any
properties of such Person that is not a Permitted Lien; provided, however, that
(subject to Section 8.16) this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim (i) that is being
contested in good faith and by appropriate proceedings, (ii) with respect to
which reserves in conformity with GAAP have been provided, (iii) if such charge,
levy or claim does not constitute and is not secured by any choate Lien on any
portion of the Property and no portion of the Property is in jeopardy of being
sold, forfeited or lost during or as a result of such contest, (iv) neither
Administrative Agent nor any Lender could become subject to any civil or
criminal fine or penalty, in each case as a result of non-payment of such charge
or claim and (v) such contest does not, and could not reasonably be expected to,
result in a Material Adverse Effect.

Section 8.7 Books and Records; Inspections. The Borrower and the Operating
Lessee shall each keep proper books of record and account in which full, true
and correct entries shall be made of all

 

- 42 -



--------------------------------------------------------------------------------

dealings and transactions in relation to its business and activities. The
Borrower and the Operating Lessee shall each permit representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times during business hours and as often as may reasonably be
requested and, as long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section 8.7 only if such exercise occurs
while a Default or Event of Default exists.

Section 8.8 Use of Proceeds. The Borrower shall use the proceeds of the Initial
Advance solely to pay a portion of the purchase price of the Property. The
balance of the Loan, if and to the extent disbursed, may be used for the general
corporate purposes of the Borrower and Guarantors, including repayment of
Indebtedness and capital expenditures. The Borrower and the Operating Lessee
shall not use any part of such proceeds to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

Section 8.9 Environmental Matters. The Borrower and the Operating Lessee shall
each comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower and the
Operating Lessee shall each use commercially reasonable efforts to cause all
other Persons occupying, using or present on the Property to comply, with all
Environmental Laws in all material respects. The Borrower and the Operating
Lessee shall each promptly take all actions and pay or arrange to pay all costs
necessary for it and for its properties to comply in all material respects with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the properties as
required under Environmental Laws. The Borrower and the Operating Lessee shall
each promptly take all actions necessary to prevent the imposition of any Liens
on the Property arising out of or related to any Environmental Laws. Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

Section 8.10 Further Assurances. At the Borrower’s cost and expense and upon
request of the Administrative Agent, the Borrower and the Operating Lessee each
shall duly execute and deliver or cause to be duly executed and delivered, to
the Administrative Agent such further instruments, documents and certificates,
and perform or cause to be performed such further acts reasonably necessary, as
determined by Administrative Agent in its reasonable judgment, to carry out the
purposes of this Agreement and the other Loan Documents.

Section 8.11 Initial Budgets. Not later than thirty (30) days after the
Effective Date, the Borrower shall deliver to the Administrative Agent for its
review and approval (a) an FF&E budget for the Property for 2011 and (b) an
operating budget for the Property for 2011, each of which shall be subject to
Administrative Agent’s review and approval.

Section 8.12 Intentionally Omitted.

Section 8.13 Enforcement of Obligations under Purchase Agreement. Following the
occurrence of an Event of Default hereunder, Borrower will, at Administrative
Agent’s request, use commercially reasonable efforts to enforce Borrower’s
rights (if any) under the Agreement for Sale and Purchase of Hotel for the sale
and purchase of Le Meridien San Francisco Hotel, dated as of December 7, 2010,
by and between HEI San Francisco LLC, a Delaware limited liability company and
the Borrower.

Section 8.14 Operation of the Property. The Borrower and Operating Lessee each
shall:

 

  (a) operate the Property in compliance with Applicable Law in all material
respects;

 

- 43 -



--------------------------------------------------------------------------------

  (b) promptly perform and/or observe (or cause to be performed and/or observed)
in all material respects the covenants and agreements required to be performed
and observed by it under the Material Contracts to which it is a party and do
all things necessary to preserve and to keep unimpaired their material rights
thereunder;

 

  (c) promptly notify the Administrative Agent of any default under the
Management Agreement or the Franchise Agreement of which it is aware;

 

  (d) promptly deliver to the Administrative Agent a copy of each PIP,
inspection report and any other written notice or report received by it under
the Management Agreement or the Franchise Agreement;

 

  (e) maintain Inventory at the Property in amounts required to operate the
Property as operated at of the Effective Date and sufficient to meet the
standards from time to time required by the Manager and Franchisor; and

 

  (f) maintain all material Licenses for the Property in full force and effect
and promptly comply with all conditions thereof.

Section 8.15 Completion of Renovations.

 

  (a) In the event that Borrower or Operating Lessee shall undertake any
Renovations to the Property pursuant to a PIP or otherwise, the Borrower shall
(i) cause the same to be performed diligently and promptly and to be commenced,
performed and completed within the time limits set forth in the PIP (if
applicable); (b) cause to be obtained all governmental permits required for such
Renovations; (c) cause such Renovations to be constructed, performed and
completed in compliance, in all material respects, with Applicable Law and all
applicable requirements of the Manager and Franchisor, in a good and workmanlike
manner, with materials of high quality, free of defects, and in accordance with
the plans and specifications therefor and the PIP (if applicable), without
substantial deviation therefrom unless approved by the Manager or Franchisor
that issued the PIP; (d) cause such Renovations to be constructed and completed
free and clear of any mechanic’s liens, materialman’s liens and equitable liens
(subject to Section 8.16); (e) pay or cause to be paid all costs of such
Renovations when due; (f) fully pay and discharge, or cause to be fully paid and
discharged, all claims for labor performed and material and services furnished
in connection with such Renovations; and (g) promptly release and discharge, or
cause to be released and discharged, all claims of stop notices, mechanic’s
liens, materialman’s liens and equitable liens that may arise in connection with
such Renovations (subject to Section 8.16).

 

  (b) Borrower shall notify the Administrative Agent of any Major Renovations
that are scheduled or planned for the Property and shall, if requested by the
Administrative Agent, promptly furnish or cause to be furnished to the
Administrative Agent (i) copies of any plans and specifications, contracts and
governmental permits for such Major Renovations, and (ii) upon substantial
completion of such Major Renovations (A) a written statement or certificate
executed by the architect designated or shown on the plans and specifications
(or, if no architect has been retained, from the general contractor for such
Major Renovations certifying, without qualification or exception, that such
Major Renovations are substantially completed, (B) all required occupancy
permit(s) for the Property issued by the local government agency having
jurisdiction and authority to issue same, and (C) such other evidence of lien
free completion as the Administrative Agent deems satisfactory in its reasonable
discretion.

Section 8.16 Mechanics Liens. The Borrower shall not suffer or permit any
mechanics’, suppliers’ or other Lien claims (including without limitation any
Liens arising from environmental or other legal proceedings (“Proceedings”) to
be filed or otherwise asserted against the Property. If a claim of lien is

 

- 44 -



--------------------------------------------------------------------------------

recorded which affects the Property, the Borrower shall, within thirty (30) days
of such recording, or within ten (10) days of the Administrative Agent’s demand,
whichever occurs first: (a) pay and discharge, or cause to be paid and
discharged, the claim of Lien; or (b) provide the Administrative Agent with
other assurances (which may include a title insurance endorsement) which the
Administrative Agent deems, in its sole and absolute discretion, to be
satisfactory for the payment of such claim of Lien and for the full and
continuous protection of the Administrative Agent and the Lenders from the
effect of such lien.

Section 8.17 Proceedings. If any Proceedings are commenced seeking to enjoin or
otherwise prevent or declare unlawful the use, occupancy, operation or
maintenance of the Property or any portion thereof, or if any other Proceedings
are filed with respect to the Property or any Loan Party, the Borrower shall
give prompt notice thereof to the Administrative Agent and to the extent
permitted by law and at the Borrower’s or such Loan Party’s sole expense,
(i) cause the Proceedings to be vigorously contested in good faith and (ii) in
the event of an adverse ruling or decision, prosecute all allowable appeals
therefrom. Without limiting the generality of the foregoing, the Borrower shall,
or shall cause the applicable Loan Party to, resist the entry or seek the stay
of any temporary or permanent injunction that may be entered and use its best
efforts to bring about a favorable and speedy disposition of all such
Proceedings.

Section 8.18 Correction of Defects. Within a commercially reasonable period of
time after the Borrower acquires knowledge of or is given notice of a material
defect in the Property, the Borrower and the Operating Lessee shall each
commence and continue with diligence to correct, or cause to be corrected, all
such defects. Upon the Borrower acquiring knowledge of such defect or departure,
the Borrower shall promptly advise the Administrative Agent in writing of such
matter and the measures being taken to make such corrections, along with an
estimate of the time of completion.

Section 8.19 Personal Property. The tangible Personal Property of the Borrower
and the Operating Lessee used in connection with the Property shall be located
at the Property and to be kept free and clear of all Liens other than Permitted
Liens, and the Borrower shall, from time to time upon request by the
Administrative Agent, furnish the Administrative Agent with evidence of such
ownership satisfactory to the Administrative Agent, including searches of
applicable public records.

Section 8.20 FF&E Reserve Accounts.

 

  (a) The Borrower or the Operating Lessee shall deposit into the FF&E Reserve
Account (which account is hereby pledged to Administrative Agent, for the
benefit of Lenders, as additional collateral for the Loan), not later than the
fifteenth (15th) day of each month during the term of the Loan an amount equal
to the greater of (a) four percent (4%) of Gross Operating Revenues for the
Property for the previous month and (b) the amount required to be deposited into
the “Reserve Fund” for such month pursuant to the terms of the Franchise
Agreement (the “FF&E Reserve”).

 

  (b) Provided no Event of Default then exists, funds may be withdrawn from the
FF&E Reserve Account, and the Borrower and the Operating Lessee shall each
withdraw and use such funds, solely for the payment of expenditures for FF&E and
other capital items in accordance with the applicable Approved Capital Budget.

 

  (c) The Administrative Agent shall have the right (to be exercised from time
to time at its election) to audit the Borrower’s and the Operating Lessee’s
books and records in order to determine whether or not the funds withdrawn or
disbursed from the FF&E Reserve Account have been spent only for the purpose for
which they were withdrawn or disbursed. The Borrower and the Operating Lessee
shall each cooperate with the Administrative Agent in connection with any such
audit.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE IX INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1 Monthly Reporting. Within thirty (30) days after the end of each
calendar month:

 

  (a) An operating statement for the Property for the preceding calendar month
detailing the Gross Operating Revenues and Operating Expenses, along with the
average daily rate, occupancy levels and revenue per available room for the
Property, certified as true, correct and complete by a senior officer of the
Borrower, together with: (i) a comparison of the results for such month with
(A) the projections for such month contained in the Approved Operating Budget
and (B) the actual results for the same calendar month in the immediately
preceding calendar year; and (ii) an operating statement showing year-to-date
results for the period ending with such month, together with a comparison of
such operating statement with (A) the projections for such year-to-date period
contained in the Approved Operating Budget and (B) the actual results for the
year-to-date period ending with the same month in the immediately preceding
calendar year;;

 

  (b) If available from Manager, a budget reforecast, in a form acceptable to
Administrative Agent in its reasonable discretion, showing actual results to
date and a reforecast for the remainder of the current calendar year;

 

  (c) The most recent Smith Travel Research STAR Report, which shall compare the
Property to its primary competitive set.

Section 9.2 DSCR Certificate. Commencing December 1, 2011, and continuing each
December 1 and July 1 of each year thereafter, a DSCR Certificate certifying
compliance with the Minimum DSCR Hurdle for the twelve month period ending
October 31 and May 31 (as applicable) of the then current year.

Section 9.3 Other. Borrower shall deliver to, or cause to be delivered to
Administrative Agent:

 

  (a) No later than January 31 of each fiscal year of the Borrower (i) the
proposed annual operating budget for the Property, which shall be subject to
approval of the Administrative Agent (as so approved, the “Approved Operating
Budget”), (ii) the proposed annual FF&E and capital budget for the Property,
which shall be subject to the approval of the Administrative Agent (as so
approved, the “Approved Capital Budget”) and (iii) if available from Manager,
the proposed marketing plan for the Property, which shall be subject to approval
of the Administrative Agent (as so approved, the “Approved Marketing Plan”).

 

  (b) Promptly upon Borrower or Operating Lessee entering into any Material
Contract or any Tenant Lease, a copy thereof;

 

  (c) Within forty-five (45) days after the end of each calendar quarter, a
report in form and substance reasonably satisfactory to the Administrative Agent
summarizing the status of the compliance with and performance of the obligations
under each PIP for the Property, including in such report a statement of the
amounts expended through the end of such quarter with respect to such PIP and
amounts projected to be expended thereafter to complete the obligations under
such PIP; and

 

  (d)

From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the Property or the business, assets, liabilities, financial
condition, results of operations or business

 

- 46 -



--------------------------------------------------------------------------------

prospects of any Loan Party as the Administrative Agent or any Lender may
reasonably request.

Section 9.4 Electronic Delivery of Certain Information.

 

  (a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender pursuant to Article II and (B) the Lender has not notified
the Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. on the opening of business on the next
business day for the recipient. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 9.2 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 9.2, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

  (b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 9.5 Public/Private Information. The Borrower and Operating Lessee each
shall cooperate, with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower or the other Loan Parties. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower or the other Loan Parties to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower, the other Loan Parties and their
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”.

Section 9.6 USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower and the Operating Lessee each shall provide to such Lender,
such Loan Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a

 

- 47 -



--------------------------------------------------------------------------------

transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE X NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower and Operating Lessee each
shall (as applicable), comply with the following covenants:

Section 10.1 Negative Pledge. Neither the Borrower nor the Operating Lessee
shall (a) create, assume, incur, permit or suffer to exist any Lien on (i) any
Collateral, (ii) any direct or indirect ownership interest in the Borrower or
Operating Lessee, as applicable, except for Permitted Liens or (b) permit any
Collateral or any direct or indirect ownership interest of the Borrower or the
Operating Lessee, as applicable, to be subject to a Negative Pledge.

Section 10.2 Restrictions on Intercompany Transfers. The Borrower shall not
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower to
(a) following the occurrence of an Event of Default hereunder, pay any
Indebtedness owed to Guarantor; or (b) make loans or advances to Guarantor;
other than with respect to clauses (a) – (b) those encumbrances or restrictions
contained in any Loan Document.

Section 10.3 Merger, Consolidation, Sales of Assets and Other Arrangements.
Except as otherwise permitted below, the Borrower shall not (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); or (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of the Property; or (d) make an
Investment in any other Person.

Section 10.4 Plans. The Borrower shall not, and shall not permit any of its
Subsidiaries to, permit any of its respective assets to become or be deemed to
be “plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

Section 10.5 Fiscal Year. The Borrower shall not change its fiscal year from
that in effect as of the Agreement Date.

Section 10.6 Modifications of Organizational Documents. The Borrower shall not
amend, supplement, restate or otherwise modify in any material respect its
charter, articles of incorporation or by-laws, operating agreement, partnership
agreement or other organizational document without the prior written consent of
the Administrative Agent (which shall not be unreasonably withheld) unless such
amendment, supplement, restatement or other modification is (a) required under
or as a result of the Internal Revenue Code or other Applicable Law or
(b) required to maintain the Chesapeake Lodging Trust’s status as a REIT.

Section 10.7 Material Contracts. Neither the Borrower nor the Operating Lessee
shall do any of the following without the Administrative Agent’s prior written
consent: (i) enter into, surrender or terminate any Material Contract, including
any new or replacement Franchise Agreement or Management Agreement; (ii) be or
become a party to a Management Agreement that provides for base management fees
in excess of 3.5% of Gross Operating Revenues or an incentive fee which is not
subordinate to full repayment of the Loan; (iii) reduce or extend the term of,
increase the charges or fees payable by such Loan Party under, decrease the
charges or fees payable to such Loan Party under, or otherwise modify or amend
in any material respect, any Material Contract; or (iv) terminate, or modify or
amend in any material respect, the Operating Lease.

Section 10.8 Indebtedness.

 

- 48 -



--------------------------------------------------------------------------------

  (a) Neither the Borrower nor the Operating Lessee shall (i) assume, create,
incur or suffer to exist any Indebtedness to the Guarantor or any of its
Subsidiaries unless such Indebtedness is fully subordinated to the Obligations
on terms satisfactory to the Administrative Agent or (ii) assume, incur or
suffer to exist any Indebtedness other than (A) as permitted in clause (i),
(B) the Obligations, (C) trade payables and equipment leases that are normal and
customary both as to their terms and as to their amounts, and which, in all
events, do not exceed $1,000,000 in the aggregate and (D) a Guaranty of the
Franchise Agreement entered into in the ordinary course of business.

 

  (b) Neither the Borrower nor the Operating Lessee shall prepay any principal
of, or accrued interest on, any Subordinated Debt or otherwise make any
voluntary or optional payment with respect to any principal of, or accrued
interest on, any Subordinated Debt prior to the originally scheduled maturity
date thereof or otherwise redeem or acquire for value any Subordinated Debt.
Further, neither the Borrower nor the Operating Lessee shall amend or modify, or
permit the amendment or modification of, any agreement or instrument evidencing
any Subordinated Debt where such amendment or modification provides for the
following or which has any of the following effects:

 

  (i) increases the rate of interest accruing on such Subordinated Debt;

 

  (ii) increases the amount of any scheduled installment of principal or
interest, or shortens the date on which any such installment or principal or
interest becomes due;

 

  (iii) shortens the final maturity date of such Subordinated Debt;

 

  (iv) increases the principal amount of such Subordinated Debt;

 

  (v) amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or the Operating Lessee or which requires the Borrower or the
Operating Lessee to improve its financial performance;

 

  (vi) provides for the payment of additional fees or the increase in existing
fees; and/or

 

  (vii) otherwise could reasonably be expected to be adverse to the interests of
the Administrative Agent or the Lenders.

Section 10.9 Transactions with Affiliates. Neither the Borrower nor the
Operating Lessee shall enter into any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of any Loan Party, except (a) as set forth on Schedule 7.1(s) or
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or the Operating Lessee and upon
fair and reasonable terms which are no less favorable to the Borrower or the
Operating Lessee than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate.

Section 10.10 Environmental Matters. Neither the Borrower nor the Operating
Lessee shall, nor permit any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Property in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

Section 10.11 Derivatives Contracts. The Borrower shall not enter into or become
obligated in respect of, Derivatives Contracts, other than Derivatives Contracts
entered into by the Borrower in the ordinary

 

- 49 -



--------------------------------------------------------------------------------

course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower.

Section 10.12 No Sale or Encumbrance. Except as otherwise provided herein, the
Borrower shall not permit the Property or any interest therein to be sold,
transferred (including, without limitation, through sale or transfer of the
limited liability company interests of the Borrower), mortgaged, assigned,
further encumbered or leased, whether directly or indirectly, whether
voluntarily, involuntarily or by operation of law, without the prior written
consent of the Administrative Agent.

ARTICLE XI DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

  (a) Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans, or shall fail to pay any of the other payment Obligations owing by
the Borrower under this Agreement, any other Loan Document or the Fee Letter, or
any other Loan Party shall fail to pay when due any payment obligation owing by
such Loan Party under any Loan Document to which it is a party.

 

  (b) Default in Performance.

 

  (i) The Borrower or the Operating Lessee shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Article IX and such failure shall continue for a period of five
(5) days; or

 

  (ii) The Borrower or Operating Lessee shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Article X; or

 

  (iii) The Borrower or Operating Lessee shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of thirty (30) days after
the earlier of (x) the date upon which Borrower or Operating Lessee obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent; provided, however,
that: (i) if such default is not susceptible of cure within such thirty (30)-day
period, such thirty (30)-day period shall be extended to a ninety (90)-day
period, but only if (A) Borrower shall commence such cure within such thirty
(30)-day period and shall thereafter prosecute such cure to completion,
diligently and without delay, and (B) no other Default or Event of Default shall
have occurred; and (ii) the grace period provided in this section shall in no
event apply to any default relating to any other Default for which this
Agreement or the applicable Loan Document specifically provides that no period
of grace shall be applicable.

 

  (c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or the Operating Lessee under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished by, or at
the direction of, the Borrower or the Operating Lessee to the Administrative
Agent or any Lender, shall at any time prove to have been incorrect or
misleading in any material respect when furnished or made or deemed made.

 

- 50 -



--------------------------------------------------------------------------------

  (d) Indebtedness Cross-Default.

 

  (i) Any Loan Party shall fail to make any payment when due and payable in
respect of any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value) equal to or exceeding $1,000,000 (as applicable,
“Material Indebtedness”); or

 

  (ii) (A) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (B) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

 

  (iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any Material Indebtedness or require any Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or

 

  (iv) An Event of Default (as defined therein) shall occur under the Guarantor
Credit Agreement.

 

  (e) Voluntary Bankruptcy Proceeding. Any Loan Party shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following Section 11.1(f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate, partnership or other
organizational action for the purpose of effecting any of the foregoing.

 

  (f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

  (g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or the Fee
Letter or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or the Fee Letter.

 

- 51 -



--------------------------------------------------------------------------------

  (h) Judgment. A judgment or order for the payment of money shall be entered
against any Loan Party by any court or other tribunal and (i) such judgment or
order shall continue for a period of twenty (20) days without being paid, stayed
or dismissed through appropriate appellate proceedings and (ii) either (A) the
amount for which insurance has not been acknowledged in writing by the
applicable insurance carrier (or the amount as to which the insurer has denied
liability) exceeds, individually or together with all other such judgments or
orders entered against such Persons, $1,000,000 or (B) such judgment or order
could reasonably be expected to have a Material Adverse Effect.

 

  (i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Loan Party, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $1,000,000 in amount and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of twenty
(20) days.

 

  (j) Intentionally Omitted.

 

  (k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

 

  (l) Change of Control/Change in Management.

 

  (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 19.9% of the total voting power of the then
outstanding voting stock of Chesapeake Lodging Trust;

 

  (ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of Chesapeake Lodging Trust (together with any
new trustees whose election by such Board or whose nomination for election by
the shareholders of Chesapeake Lodging Trust was approved by a vote of a
majority of the trustees then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of Chesapeake Lodging Trust then in office; or

 

  (iii) Chesapeake Lodging Trust shall cease to be the sole general partner of
Chesapeake Lodging, L.P., or shall cease to own at least 80.1% of the
partnership interests in the Chesapeake Lodging, L.P.; or

 

  (iv) The Borrower shall cease to be a Wholly Owned Subsidiary of Chesapeake
Lodging, L.P.; or

 

  (v) The Operating Lessee shall cease to be a Wholly Owned Subsidiary of
Chesapeake Lodging, L.P.

 

  (m)

Damage; Strike; Casualty. Any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than thirty (30) consecutive days beyond the coverage period of
any applicable business

 

- 52 -



--------------------------------------------------------------------------------

 

interruption insurance, the cessation or substantial curtailment of revenue
producing activities of the Borrower or any other Loan Party.

 

  (n) Security Documents. Any provision of any Security Documents shall for any
reason cease to be valid and binding on, enforceable against, any Loan Party, or
any Lien created under any Security Document ceases to be a valid and perfected
first priority Lien in any of the Collateral purported to be covered thereby.

 

  (o) Chesapeake Lodging Trust. Chesapeake Lodging Trust shall cease to maintain
its status as a REIT or cease to maintain trading privileges on the New York
Stock Exchange for at least one class of its common shares.

 

  (p) Default Under Swap. The occurrence of a default by Borrower or a
termination event with respect to Borrower under any swap, derivative, foreign
exchange or hedge transaction or arrangement (or similar transaction or
arrangement howsoever described or defined) at any time entered into between
Borrower and Lender in connection with the Loan; or

 

  (q) Default Under Indemnity. The occurrence of a default under the Hazardous
Materials indemnity Agreement, dated the date hereof, executed by Borrower,
Guarantors and Administrative Agent.

 

  (r) Default Under Guaranty. The occurrence of a default under any guaranty now
or hereafter executed in connection with the Loan, including without limitation,
Guarantor’s failure to perform any covenant, condition or obligation thereunder.

Section 11.2 Remedies Upon Event of Default. Upon the occurrence of an Event of
Default the following provisions shall apply:

 

  (a) Acceleration; Termination of Facilities.

 

  (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (2) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by the Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower, and
(B) the Commitments and the obligation of the Lenders to make Loans hereunder
shall all immediately and automatically terminate.

 

  (ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (A) declare
(1) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (2) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower, and (B) terminate the Commitments
and the obligation of the Lenders to make Loans hereunder.

 

  (b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

- 53 -



--------------------------------------------------------------------------------

  (c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

 

  (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and Operating Lessee,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Collateral, the property and/or
the business operations of the Borrower and Operating Lessee and to exercise
such power as the court shall confer upon such receiver.

Section 11.3 Intentionally Omitted.

Section 11.4 Marshaling; Payments Set Aside. Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent and/or any Lender, or the Administrative Agent and/or
any Lender enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations, or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefore, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds. If an Event of Default exists and maturity
of any of the Obligations has been accelerated or the Maturity Date has
occurred, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

 

  (a) amounts due to the Administrative Agent, and the Lenders in respect of
expenses due under Section 13.2 until paid in full, and then Fees;

 

  (b) amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances;

 

  (c) payments of interest on the Loans, to be applied for the ratable benefit
of the Lenders, in such order as the Lenders may determine in their sole
discretion;

 

  (d) payments of principal of the Loans, to be applied for the ratable benefit
of the Lenders, in such order as the Lenders may determine in their sole
discretion;

 

  (e) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8 and 13.10;

 

  (f) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

 

  (g) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 11.6 Intentionally Omitted.

 

- 54 -



--------------------------------------------------------------------------------

Section 11.7 Rescission of Acceleration by Requisite Lenders. If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders (or, if the matter that resulted in such Event of Default may
be waived only by all of Lenders, then waived to the satisfaction of all of the
Lenders), then by written notice to the Borrower, the Requisite Lenders may
elect, in the sole discretion of such Requisite Lenders, to rescind and annul
the acceleration and its consequences. The provisions of the preceding sentence
are intended merely to bind all of the Lenders to a decision which may be made
at the election of the Requisite Lenders, and are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.

Section 11.8 Performance by Administrative Agent. If the Borrower or any other
Loan Party shall fail to perform any covenant, duty or agreement contained in
any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower or such Loan
Party after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower or such Loan
Party under this Agreement or any other Loan Document.

Section 11.9 Rights Cumulative. The rights and remedies of the Administrative
Agent and the Lenders under this Agreement, each of the other Loan Documents and
the Fee Letter shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent and the Lenders may be
selective and no failure or delay by the Administrative Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

ARTICLE XII THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX, that the Borrower is not otherwise required to deliver
directly to the Lenders. The

 

- 55 -



--------------------------------------------------------------------------------

Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders (or
all of the Lenders if explicitly required under any other provision of this
Agreement).

Section 12.2 Wells Fargo as Lender. Wells Fargo, as a Lender, shall have the
same rights and powers under this Agreement and any other Loan Document, as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other Affiliate thereof as if it
were any other bank and without any duty to account therefore to the other
Lenders. Further, the Administrative Agent and any Affiliate may accept fees and
other consideration from the Borrower for services in connection with this
Agreement or otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

Section 12.3 Collateral Matters; Protective Advances.

 

  (a) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.

 

  (b) The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Obligations; (ii) as
expressly permitted by, but only in accordance with, the terms of the applicable
Loan Document; and (iii) if approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as this Agreement or any
other Loan Document may expressly provide). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.

 

  (c)

The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by the
Borrower or any other Loan

 

- 56 -



--------------------------------------------------------------------------------

 

Party or is cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section or in any of the Loan Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.

 

  (d) The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
the Property up to the sum of (i) amounts expended to pay real estate taxes,
assessments and governmental charges or levies imposed upon the Property;
(ii) amounts expended to pay insurance premiums for policies of insurance
related to the Property; and (iii) $500,000.00. Protective Advances in excess of
said sum during any calendar year for the Property shall require the consent of
the Requisite Lenders. The Borrower agrees to pay on demand all Protective
Advances.

Section 12.4 Post Foreclosure Plans. If all or any portion of the Collateral is
acquired by the Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or Subsidiary of the Administrative Agent, as
Administrative Agent, for the ratable benefit of all Lenders. The Administrative
Agent shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan, the
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents, revenues and other sums from such Collateral and paying the expenses
of such Collateral. Actions taken by the Administrative Agent with respect to
the Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the administrative agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is Net
Operating Income from such Collateral (after establishment of reserves in
accordance with the Post-Foreclosure Plan), the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5 as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as Administrative Agent for the Lenders, as the beneficiary or mortgagee.
In such case, the Administrative Agent and the Lenders shall enter into an
agreement with respect to such purchase money mortgage or

 

- 57 -



--------------------------------------------------------------------------------

deed of trust defining the rights of the Lenders in the same Pro Rata Shares as
provided hereunder, which agreement shall be in all material respects similar to
this Article insofar as the same is appropriate or applicable.

Section 12.5 Approvals of Lenders. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include a legend substantially as follows, printed in capital letters
or boldface type: “THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO
RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION
SHALL CONSTITUTE A DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED
ABOVE.”, (d) shall include, if reasonably requested by such Lender and to the
extent not previously provided to such Lender, written materials and a summary
of all oral information provided to the Administrative Agent by the Borrower in
respect of the matter or issue to be resolved, and (e) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication (“Lender Reply Period”), such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Requisite Lenders, Administrative Agent shall timely submit any
required written notices to all Lenders and upon receiving the required approval
or consent shall follow the course of action or determination recommended by
Administrative Agent or such other course of action recommended by the Requisite
Lenders, and each non-responding Lender shall be deemed to have concurred with
such recommended course of action. Notwithstanding the foregoing, any matter
requiring all Lenders’ approval or consent shall not be deemed given by any
Lender’s failure to respond within any such Lender’s Reply Period.

Section 12.6 Notice of Events of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”, but
nothing herein contained shall impose upon any Lender an obligation to determine
whether there has been or is a Default or Event of Default. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

Section 12.7 Administrative Agent’s Reliance. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender or any other
Person and shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent

 

- 58 -



--------------------------------------------------------------------------------

under this Agreement or any Loan Document on the part of the Borrower or other
Persons or inspect the property, books or records of the Borrower or any other
Person; (c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
Collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

Section 12.8 Indemnification of Administrative Agent. Regardless of whether the
transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Pro Rata
Share, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent (except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment) in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.9 Lender Credit Decision, Etc. Each of the Lenders expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties to such Lender and that no

 

- 59 -



--------------------------------------------------------------------------------

act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent or any Lender. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby. Each of the Lenders also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys in fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.

Section 12.10 Successor Administrative Agent. The Administrative Agent may
resign at any time as Administrative Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. In addition, in the
event of a material breach of its duties hereunder, the Administrative Agent may
be removed as Administrative Agent under the Loan Documents at any time by all
Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Borrower upon 30-days’ prior
notice. Upon any such resignation or removal, the Requisite Lenders (which, in
the case of the removal of the Administrative Agent as provided in the
immediately preceding sentence, shall be determined without regard to the
Commitment of the Lender then acting as Administrative Agent) shall have the
right to appoint a successor Administrative Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and any of its affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its affiliates by giving the
Borrower and each Lender prior written notice.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS

Section 13.1 Notices. Unless otherwise provided herein (including without
limitation as provided in Section 9.5.), communications provided for hereunder
shall be in writing and shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

CHSP San Francisco LLC

c/o Chesapeake Lodging, L.P.

1997 Annapolis Exchange Parkway

Suite 410 Annapolis, MD 21401

Attention: Graham J. Wootten

Telecopy Number:         (410) 972-4144

Telephone Number:        (410) 972-4142

With a copy to:

Hogan Lovells US LLP

555 13th Street, N.W.

Washington, D.C. 20004

Attn: Carol Weld King, Esquire

Telecopy Number:         (202) 637-5910

Telephone Number:         (202) 637-5634

If to the Administrative Agent:

Wells Fargo Bank, N.A.

1750 H Street, NW, #400

Washington, D.C. 20006

Attn: Mark F. Monahan

Telecopy Number:        (202) 429-2985

Telephone Number:        (202) 303-3017

With a copy to:

Wells Fargo Bank, N.A.

Hospitality Finance Group

2030 Main Street, Suite 500

Irvine, CA 92614

Attn: Rhonda Friedly

Telecopy Number:        (949) 251-4983

Telephone Number:        (949) 251-4383

If to any other Lender:

To such Lender’s address or telecopy number as set forth on Schedule 13.1
attached hereto (as such Schedule may be updated from time to time)

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give

 

- 61 -



--------------------------------------------------------------------------------

notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered, when delivered; or (iv) if delivered in accordance with Section 9.5.
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to the Borrower
(nor shall the Administrative Agent incur any liability to the Lenders) for
acting upon any telephonic or electronic notice referred to in this Agreement
which the Administrative Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.

Section 13.2 Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including due diligence expense and reasonable travel expenses
related to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 11.1(e) or 11.1(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of the Borrower or any other
Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.

Section 13.3 Stamp, Intangible and Recording Taxes. The Borrower will pay any
and all stamp, excise, intangible, registration, recordation and similar taxes,
fees or charges and shall indemnify the Administrative Agent and each Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Notes and any of
the other Loan Documents, the amendment, supplement, modification or waiver of
or consent under this Agreement, the Notes or any of the other Loan Documents or
the perfection of any rights or Liens under this Agreement, the Notes or any of
the other Loan Documents.

Section 13.4 Setoff. Subject to Section 3.3 and in addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, the Administrative Agent and each Lender and each Participant is hereby
authorized by the Borrower, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being

 

- 62 -



--------------------------------------------------------------------------------

hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent and the
Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, such Participant or any affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2, and although such Obligations shall be contingent or unmatured.

Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

 

  (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE.

 

  (b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA
OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN SAN
FRANCISCO, CALIFORNIA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM OR THE COLLATERAL. THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. THE BORROWER HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND
AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD THE BORROWER FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY
(30) DAYS AFTER THE MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND
AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN
SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

- 63 -



--------------------------------------------------------------------------------

  (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6 Successors and Assigns.

 

  (a) Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

  (b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 13.4 or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment or the
aggregate amount of the Commitments, (ii) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (iii) reduce
the rate at which interest is payable thereon, (iv) release all or substantially
all of the Collateral except as permitted in this Agreement, (v) change the
definition of “Minimum DSCR Hurdle,” or (vi) modify the definition of the term
“Requisite Lenders” or modify in any other manner the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

  (c)

Assignments. Any Lender may with the prior written consent of the Administrative
Agent at any time assign to one or more Eligible Assignees (each an “Assignee”)
all or a portion of its rights and obligations under this Agreement and the
Notes; provided, however, (i) any partial assignment shall be in an amount at
least equal to $10,000,000 and (except in the case of an assignment made at a
time at which there exists an Event of Default) after giving effect to such
assignment the assigning Lender retains a Commitment, or if the Commitments have
been terminated, holds Notes having an aggregate outstanding principal balance,
of at least $10,000,000, (ii) the Administrative Agent and (provided no Event of
Default has occurred that is continuing) the Borrower shall have approved such
assignment, which approvals shall not be unreasonably withheld and (iii) each
such assignment shall be effected by means of an Assignment and Assumption
Agreement. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment and/or Loans, as the case may be, as
set forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be

 

- 64 -



--------------------------------------------------------------------------------

 

released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate,
and shall update Schedule I attached hereto. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective affiliates or Subsidiaries.

 

  (d) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder. No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.

 

  (e) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants but shall advise them that any
such information that is not publicly available is confidential).

Section 13.7 Amendments and Waivers.

 

  (a) Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding the previous sentence, the Administrative Agent,
shall be authorized on behalf of all the Lenders, without the necessity of any
notice to, or further consent from, any Lender, to waive the imposition of the
late fees provided in Section 2.6, up to a maximum of three (3) times per
calendar year.

 

  (b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders directly
affected thereby (or the Administrative Agent at the written direction of the
Lenders), do any of the following:

 

  (i) increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 13.6) or subject
the Lenders to any additional obligations;

 

  (ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

  (iii) reduce the amount of any Fees payable to the Lenders hereunder (except
that any change in Fees payable to the Administrative Agent for its own account
shall not require the consent of any Lender other than the Administrative
Agent);

 

- 65 -



--------------------------------------------------------------------------------

  (iv) except for waivers permitted under the last sentence of Section 13.7(a),
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations (including without
limitation any extension of the Maturity Date except in accordance with
Section 2.10);

 

  (v) change the definitions of Commitment Percentage or Pro Rata Share;

 

  (vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

  (vii) modify the definition of the terms “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

  (viii) release any Guarantor from its obligations under the Guaranty;

 

  (ix) waive a Default or Event of Default under Section 11.1(a); or

 

  (x) release or dispose of any collateral unless released or disposed of as
permitted by, and in accordance with, Section 12.3.

Notwithstanding the provisions of Section 3.9(a)(ii), no action shall be taken
under clauses (i), (ii), (iii) or (iv) above that would affect a Defaulting
Lender without its written consent.

 

  (c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Administrative Agent or any Lender in exercising any right shall operate
as a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

Section 13.8 Nonliability of Administrative Agent and Lenders. The relationship
between the Borrower, on the one hand, and the Lenders and the Administrative
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 13.9 Confidentiality. Except as otherwise provided by Applicable Law,
the Administrative Agent and each Lender shall utilize all non public
information obtained pursuant to the requirements of this Agreement which has
been identified as confidential or proprietary by the Borrower in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with

 

- 66 -



--------------------------------------------------------------------------------

safe and sound banking practices but in any event may make disclosure: (a) to
any of their respective Affiliates (provided any such Affiliate shall agree to
keep such information confidential in accordance with the terms of this
Section 13.9); (b) as reasonably requested by any bona fide actual or proposed
pledgee, Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section 13.9); (c) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings, as and to the extent so
required or requested; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) if an Event of
Default exists, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate,
the disclosure of which is not made in violation of any confidentiality
agreement pertaining to such information that is known to the Administrative
Agent or such Lender, as applicable.

Section 13.10 Indemnification.

 

  (a)

The Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Administrative Agent, any affiliate of the Administrative Agent, each of the
Lenders and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10 or 5.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and its Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents
including, but not limited to, the foreclosure upon, or seizure of, any
Collateral or the exercise of any other rights of a secured party; or (ix) any
violation or non compliance by the Borrower, any other Loan Party or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower, any other Loan Party or any Subsidiaries of any of
the foregoing (or its respective properties) (or the Administrative Agent and/or
the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party to the extent that any losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses incurred by

 

- 67 -



--------------------------------------------------------------------------------

 

such Indemnified Party (1) arise from such Indemnified Party’s gross negligence
or willful misconduct or (2) arise from acts or events that occur at a Property
after foreclosure or other taking of title to such Property by an Indemnified
Party or any successor to or assignee of an Indemnified Party.

 

  (b) The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Loan Party or any Subsidiary of any of the foregoing, any
shareholder of the Borrower, any other Loan Party or any Subsidiary of any of
the foregoing (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower, any other Loan Party or any Subsidiary of any of the foregoing), any
account debtor of the Borrower, any other Loan Party or any Subsidiary of any of
the foregoing or by any Governmental Authority.

 

  (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower, any other Loan Party and/or any Subsidiary of any of the foregoing.

 

  (d) Out-of-pocket fees and expenses of, and all amounts paid to third persons
by, an Indemnified Party in an amount up to Fifty Thousand and 00/100 Dollars
($50,000.00) shall be advanced by the Borrower at the request of such
Indemnified Party notwithstanding any claim or assertion by the Borrower that
such Indemnified Party is not entitled to indemnification hereunder upon receipt
of an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder. The foregoing limitation on amounts required to be
advanced under this paragraph (d) shall not otherwise limit the Borrower’s
obligations to the Indemnified Parties.

 

  (e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

  (f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

 

  (g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

- 68 -



--------------------------------------------------------------------------------

Section 13.11 Termination; Survival. At such time as (a) all of the Commitments
have been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate. The indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of
Sections 5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.5,
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 13.12 Severability of Provisions. If any provision under this Agreement
or the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid or unenforceable, that provision shall be deemed
severed from the Loan Documents, and the validity, legality and enforceability
of the remaining provisions shall remain in full force as thought the invalid,
illegal, or unenforceable provision had never been part of the Loan Documents.

Section 13.13 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 13.14 Counterparts. To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of , each of
the parties hereto.

Section 13.15 Obligations with Respect to Loan Parties. The obligations of the
Borrower to direct or prohibit the taking of certain actions by the other Loan
Parties as specified herein shall be absolute and not subject to any defense the
Borrower may have that the Borrower does not control such Loan Parties.

Section 13.16 Intentionally Omitted.

Section 13.17 Limitation of Liability. None of the Administrative Agent or any
Lender, or any affiliate, officer, director, employee, attorney, or agent of the
Administrative Agent or any Lender shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent or any Lender or any of the Administrative Agent’s
or any Lender’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby.

Section 13.18 Entire Agreement. This Agreement, the Notes, the other Loan
Documents and the Fee Letter embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto.

 

- 69 -



--------------------------------------------------------------------------------

Section 13.19 Construction. The Administrative Agent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Borrower and each Lender.

Section 13.20 Headings. The Paragraph and Section headings in this Agreement are
provided for convenience of reference only and shall not affect its construction
or interpretation.

[Signatures on Following Pages]

 

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

“BORROWER”

CHSP SAN FRANCISCO LLC,

a Delaware limited liability company

By:  

/s/ Graham J. Wootten

Name:   Graham J. Wootten Title:   Vice President and Secretary

[Signatures Continued on Next Page]

Signature Page – Loan Agreement



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT” and “LENDER”

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent and as a Lender

By:  

/s/ Mark F. Monahan

Name:   Mark F. Monahan Title:   Senior Vice President

Signature Page – Loan Agreement



--------------------------------------------------------------------------------

JOINDER BY OPERATING LESSEE

The undersigned, as the Operating Lessee under the foregoing Agreement, hereby
joins in and executes the Agreement solely for the purposes of acknowledging and
agreeing to its obligations expressly set forth therein.

 

“OPERATING LESSEE”

CHSP TRS SAN FRANCISCO LLC,

a Delaware limited liability company

By:  

/s/ Graham J. Wootten

Name:   Graham J. Wootten Title:   Vice President and Secretary

Signature Page – Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 71,500,000   



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b)

OWNERSHIP STRUCTURE

CHSP SAN

FRANCISCO

LLC

ENTITY

CHART

LOGO [g148563g41u28.jpg]



--------------------------------------------------------------------------------

SCHEDULE 7.1(g)

INDEBTEDNESS AND GUARANTIES

NONE



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h)

MATERIAL CONTRACTS

 

  1. Agreement for Sale and Purchase of Hotel for the sale and purchase of Le
Meridien San Francisco Hotel, dated as of December 7, 2010, by and between HEI
San Francisco LLC, a Delaware limited liability company and the Borrower.

 

  2. Management Agreement.

 

  3. Franchise Agreement.

 

  4. Operating Lease.



--------------------------------------------------------------------------------

SCHEDULE 7.1(i)

LITIGATION

ADA Lawsuit (January 13, 2010) Mutual Release and Settlement – Connie Arnold v
Starwood

Hotels & Resorts Worldwide, Inc; Le Meridien San Francisco, HEI San Francisco
LLC Case No.

C 08-05406 JSW

Slip and Fall (April 2007) Michael Kalish case, claim #GC2007252446 – Litigation
relating to a

slip and fall case is continuing. responses to requests for discovery are
ongoing. Plaintiff has

demanded the deposition of the front desk manager by Dec 7, 2010

General Liability – Open Claim – 4/18/10 – Premises/Operations Liability
($1,250)

General Liability – Open Claim – 7/21/10 – Claimant fell on job site ($3,505)

Workers Comp – Open Claim – 1/1/08 – Strain ($1,500)

Workers Comp – Open Claim – 8/19/08 – Strain ($30,419)

Workers Comp – Open Claim – 2/3/09 – Sprain ($144,838)

Workers Comp – Open Claim – 11/1/08 – Strain ($18,968)

Workers Comp – Open Claim – 12/19/09 – Strain ($63,673)



--------------------------------------------------------------------------------

SCHEDULE 7.1(s)

AFFILIATE TRANSACTIONS

Operating Lease, dated as of December 15, 2010, by and between CHSP San
Francisco LLC, a Delaware limited liability company, and CHSP TRS San Francisco
LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

SCHEDULE 13.1

NOTICES

None



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                     ,
20     (the “Agreement”) by and among                                         
(the “Assignor”),                                          (the “Assignee”),
CHSP SAN FRANCISCO LLC, a Delaware limited liability company (the “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Loan Agreement dated as of
December 15, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.6. thereof, the
Administrative Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                     , 20     (the “Assignment
Date”) the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $        interest (such interest being the
“Assigned Commitment”) in and to the Assignor’s Commitment, and all of the other
rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Note, and the other Loan Documents representing     % in respect of
the aggregate amount of all Lenders’ Commitments, including without limitation,
a principal amount of outstanding Loans equal to $        , all voting rights of
the Assignor associated with The Assigned Commitment all rights to receive
interest on such amount of Loans and all Fees with respect to the Assigned
Commitment and other rights of the Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Commitment, all as if the
Assignee were an original Lender under and signatory to the Credit Agreement
having a Commitment equal to the amount of the Assigned Commitment. The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assigned Commitment as if the
Assignee were an original Lender under and signatory to the Credit Agreement
having a Commitment equal to the Assigned Commitment, which obligations shall
include, but shall not be limited to, the obligation of the Assignor to make
Loans to the Borrower with respect to the Assigned Commitment and] the
obligation to indemnify the Administrative Agent as provided in the Credit
Agreement (the foregoing obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4. below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present

 

A-1



--------------------------------------------------------------------------------

or future solvency or financial condition of the Borrower, any other Loan Party
or any other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $         representing the aggregate
principal amount outstanding of the Loans owing to the Assignor under the Credit
Agreement and the other Loan Documents being assigned hereby.

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6.(c) of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement immediately prior to the Assignment Date, equal to
$         and that the Assignor is not in default of its obligations under the
Credit Agreement; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $        , and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10. of the
Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Note. Upon such
acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

                                                                             
                                                                            

Attention:                                                      

  

Telephone No.:                                 

  

Telecopy No.:                                                 

  

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

                                                                               
                                                                               
                                                                               
                                                                               

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.11
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

 

A-3



--------------------------------------------------------------------------------

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if the Borrower’s consent is required under
Section 13.6.(c) of the Credit Agreement] Section 17. Agreements of the
Borrower. The Borrower hereby agrees that the Assignee shall be a Lender under
the Credit Agreement having a Commitment equal to the Assigned Commitment. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Loans made by the Lenders after the date hereof and to receive the Fees
payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Note in an
initial amount equal to the Assigned Commitment. Further, the Borrower agrees
that, upon the execution and delivery of this Agreement, the Borrower shall owe
the Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.

[Signatures on Following Page]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR:   [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

 

Payment Instructions

[Bank]

[Address]

ABA No. :

Account No.:

Account Name:

  Reference:  

 

ASSIGNEE:   [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

 

Payment Instructions

[Bank]

[Address]

ABA No. :

Account No.:

Account Name:

  Reference:  

[Signatures continued on Following Page]

 

A-5



--------------------------------------------------------------------------------

Agreed and Consented to as of the date first written above. [Include signature
of the Borrower only if required under Section 13.6.(c) of the Credit Agreement]

 

BORROWER:

CHSP SAN FRANCISCO LLC, a Delaware

limited liability company

By:  

 

Name:  

 

Title:  

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative  Agent

 

By:  

 

Name:  

 

Title:  

 

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DSCR CERTIFICATE

Reference is made to the Loan Agreement dated as of December 15, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CHSP San Francisco LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

Pursuant to the Credit Agreement, the undersigned hereby certifies to the
Administrative Agent and the Lenders that Schedule 1 attached hereto accurately
and completely sets forth the calculations required to establish compliance with
the Minimum DSCR Hurdle as of the date set forth on Schedule I.

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of             , 20    .

 

BORROWER: CHSP SAN FRANCISCO LLC, a Delaware limited liability company
By:                                                                     
                             Name:                                
                                                               Title:  
                                                                       
                    

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$                                        , 20    

FOR VALUE RECEIVED, the undersigned, CHSP San Francisco LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
the order of                                                   (the “Lender”),
in care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, Minneapolis Loan Center of
Administrative Agent, 608 2nd Avenue S., 11th Floor, Minneapolis, MN 55402,
Attention: Donise White, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of
                                     AND         /100 DOLLARS
($                        ), or such lesser amount as may be the then
outstanding and unpaid balance of all Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note is one of the “Notes” referred to in the Loan Agreement dated as of
December 15, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.6. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

[This Note is given in replacement of the Note dated                  , 2010, in
the original principal amount of $                 previously delivered to the
Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]1

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

 

1 Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date written above.

 

CHSP SAN FRANCISCO LLC,

a Delaware limited liability company

By:     Name: Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

INTENTIONALLY OMITTED

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONTINUATION

            , 20    

Wells Fargo Bank

Minneapolis Loan Center

608 2nd Avenue S., 11th Floor

Minneapolis, MN 55402

Attention: Donise White

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement dated as of December 15, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CHSP San Francisco LLC, a Delaware limited
liability company., (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is             , 20    .

 

  2.

The aggregate principal amount of the Loans subject to the requested
Continuation is $             and the portion of such principal amount subject
to such Continuation is $            .

 

  3.

The current Interest Period of the Loans subject to such Continuation ends on
            , 20    .

 

  4.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]

 

  ¨¨     one month

  ¨¨     three months

  ¨¨     six months

[Continued on next page]

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist.

 

CHSP SAN FRANCISCO LLC,

a Delaware limited liability company

By:                                                                     
                             Name:                                
                                                              Title:  
                                                                       
                   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION

            , 20    

Wells Fargo Bank

Minneapolis Loan Center

608 2nd Avenue S., 11th Floor

Minneapolis, MN 55402

Attention: Donise White

Ladies and Gentlemen:

Reference is made to the Loan Agreement dated as of December 15, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CHSP San Francisco LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is             , 20    .

 

  2.

The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

 

  ¨¨

    Base Rate Loan

  ¨¨

    LIBOR Loan

 

  3.

The aggregate principal amount of the Loans subject to the requested Conversion
is $             and the portion of such principal amount subject to such
Conversion is $            .

 

F-1



--------------------------------------------------------------------------------

  4. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

¨¨       Base Rate Loan

¨¨       LIBOR Loan, with an initial Interest Period for a duration of:

    [Check one box only]

¨¨          one month ¨¨          three months ¨¨          six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists or
will exist.

CHSP SAN FRANCISCO LLC,

a Delaware limited liability company

By:                                                                     
                             Name:  Graham J. Wootten Title:    Vice President
and Secretary

 

F-2



--------------------------------------------------------------------------------

Loan No. 1003587

EXHIBIT G

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION   ¨   ADD   ¨   CHANGE   ¨   DELETE LINE
NUMBER               

The following representatives of CHSP San Francisco LLC, a Delaware limited
liability company (“Borrower”) are authorized to request the disbursement of
Loan Proceeds and initiate funds transfers for Loan Number 1003587 assigned to
the secured credit facility evidenced by the Loan Agreement dated December 15,
2010 among the Borrower, each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto. The
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

 

     

 

Name

  

 

Title

  

 

Maximum Wire Amount1

1.                2.                3.                4.               

 

Beneficiary Bank and Account Holder Information

1.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

  

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount: $

 

    

Further Credit Information/Instructions:

 

[Continued on Next Page]



--------------------------------------------------------------------------------

2.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

  

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount: $

 

    

Further Credit Information/Instructions:

 

3.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:

 

  

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount: $

 

    

Further Credit Information/Instructions:

 

 

  1 Maximum Wire Amount may not exceed the Loan Amount.

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Date:             , 20    

BORROWER:

CHSP SAN FRANCISCO LLC,

a Delaware limited liability company

 

By:                                                                       
                     Name: Title: